Exhibit 10.2

LOGO [g52643g48f09.jpg]

 

 

 

Dated 10 July 2008

INTERCREDITOR DEED

Between

LION/RALLY LUX 2 S.A. R.L.

as a Shareholder Creditor

LION/RALLY LUX 3 S.A. R.L.

as the Parent

PASALBA LTD

as the Company

NOWDO LIMITED

as the Original Senior Borrower

RAIFFEISEN ZENTRALBANK ÖSTERREICH AG

as Senior Agent and On-Loan Facility Agent

THE LAW DEBENTURE TRUST CORPORATION p.l.c.

as Security Agent

THE ISSUING BANK

as the Original Issuing Bank

THE ORIGINAL SENIOR LENDERS

THE ORIGINAL INTRAGROUP CREDITORS

THE ORIGINAL INTRAGROUP DEBTORS

THE ORIGINAL HEDGE PROVIDER

THE ORIGINAL OBLIGORS

and (following accession hereto)

THE SENIOR LENDERS

THE INTRAGROUP CREDITORS

THE INTRAGROUP DEBTORS

THE HEDGE PROVIDERS

 

 

 

White & Case LLP

5 Old Broad Street

London EC2N 1DW



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page 1.    INTERPRETATION    2 2.    PRIORITIES AND SUBORDINATION   
11 3.    SENIOR LIABILITIES    12 4.    HEDGING LIABILITIES    13 5.   
INTRAGROUP LIABILITIES    18 6.    SHAREHOLDER CREDITOR LIABILITIES    21 7.   
PAYMENT STOP    21 8.    TURNOVER    22 9.    PROTECTION OF SUBORDINATION    23
10.    SUBORDINATION ON INSOLVENCY    25 11.    FAILURE OF TRUSTS    26 12.   
ENFORCEMENT OF SECURITY    27 13.    APPLICATION OF RECOVERIES    28 14.    PRO
RATA SHARING    30 15.    STATUS OF OBLIGORS AND WARRANTIES    32 16.   
INFORMATION AND CO-OPERATION    33 17.    POWERS OF ATTORNEY    34 18.    THE
SECURITY AGENT    35 19.    COSTS AND EXPENSES    38 20.    ROLE OF THE ON-LOAN
FACILITY AGENT    38 21.    CHANGES TO THE PARTIES    45 22.    NOTICES    47
23.    AMENDMENTS AND WAIVERS    47 24.    ENGLISH LANGUAGE    49 25.    PARTIAL
INVALIDITY    49 26.    THIRD PARTY RIGHTS    49 27.    COUNTERPARTS    49 28.
   GOVERNING LAW    49 29.    JURISDICTION    49        SCHEDULE 1 THE ORIGINAL
PARTIES    52        SCHEDULE 2 FORM OF CREDITOR DEED OF ACCESSION    55   
    SCHEDULE 3 FORM OF OBLIGOR DEED OF ACCESSION    57        SCHEDULE 4
SECURITY AGENT PROVISIONS    59

 

i



--------------------------------------------------------------------------------

THIS DEED dated 10 July 2008 is made between the following parties:

 

(1) LION/RALLY LUX 2 S.A. R.L., a company incorporated under the laws of
Luxembourg (corporate identity no. B 139055) having its registered office at 9,
rue Sainte Zithe, 3rd floor, L-2763 Luxembourg (the “Shareholder Creditor”)

 

(2) LION/RALLY LUX 3 S.A. R.L., a company incorporated under the laws of
Luxembourg (corporate identity no. B 139054) having its registered office at 9,
rue Sainte Zithe, 3rd floor, L-2763 Luxembourg (the “Parent” and “Note
Trustee”);

 

(3) PASALBA LTD, a company incorporated under the laws of Cyprus (corporate
identity no. HE 202291) having its registered office at 35 Theklas Lysioti
Street, Eagle Star House, 5th Floor, P.C. 3030 Limassol, Cyprus (the “Company”);

 

(4) NOWDO LIMITED, a company incorporated in Cyprus (corporate identity no. HE
209795) having its registered office at Theklas Lysioti 35, Eagle Star House,
5th floor, 3030 Limassol, Cyprus (the “Senior Borrower”);

 

(5) RAIFFEISEN ZENTRALBANK ÖSTERREICH AG, as agent for the Senior Lenders (in
such capacity, the “Senior Agent”);

 

(6) THE LAW DEBENTURE TRUST CORPORATION p.l.c., as security agent for itself and
the Finance Parties (in such capacity, the “Security Agent”);

 

(7) RAIFFEISEN ZENTRALBANK ÖSTERREICH AG, as agent for the On-Loan Lender (in
such capacity, the “On-Loan Facility Agent”);

 

(8) THE BANK IDENTIFIED IN THE ACCESSION DEED HERETO as the Original Issuing
Bank (the “Original Issuing Bank”);

 

(9) THE PERSONS named in Part 1 of Schedule 1 (the “Original Senior Lenders”);

 

(10) THE COMPANIES named in Part 5 of Schedule 1 (the “Original Intragroup
Creditors”);

 

(11) THE COMPANIES named in Part 6 of Schedule 1 (the “Original Intragroup
Debtors”);

 

(12) THE COMPANY named in Part 8 of Schedule 1 (the “Original Hedge Provider”);
and

 

(13) THE COMPANIES named in Part 3 of Schedule 1 (the “Original Obligors”); and

each person that becomes a party to this Deed by virtue of a Deed of Accession
(the “Parties” and each a “Party”).



--------------------------------------------------------------------------------

1. INTERPRETATION

 

1.1 Definitions

In this Deed, the following terms have the meanings set out below:

“Accession Deed” means the deed of accession of the Issuing Bank entered or to
be entered into by the Facilty Agent and the Issuing Bank in connection with
this Agreement.

“Additional Liability” means, in relation to any Liability, any money, debt or
liability due, arising or incurred under or in connection with:

 

  (a) any refinancing, deferral or extension of that Liability;

 

  (b) any further advance which may be made under any document, agreement or
instrument supplemental to any applicable Senior Finance Document, together with
any related interest, fees and costs;

 

  (c) any claim for interest accruing on or after the filing of any petition in
bankruptcy or for reorganisation relating to the relevant Obligor at the rate
specified in the documentation with respect thereto whether or not a claim for
post filing interest is allowed in such proceedings;

 

  (d) any claim for damages or restitution in the event of rescission of that
Liability or otherwise in connection with any applicable Senior Finance
Document;

 

  (e) any claim against any Obligor or Intragroup Debtor flowing from any
recovery by a Senior Obligor or Intragroup Debtor or any liquidator, receiver,
administrator, administrative receiver, compulsory manager or other similar
officer of a payment or discharge in respect of that Liability on the grounds of
preference or otherwise; and

 

  (f) to the extent not already described above, any amount (such as
post-insolvency interest) which would be included in any of the above but for
any discharge non-provability, unenforceability or non-allowability of the same
in any insolvency or other proceeding.

“Affiliate” means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company;
provided that, for purposes of paragraph (b)(ii) of Clause 4.7 (Amendments to
Hedging Documents), if Goldman Sachs International or one of its Affiliates is
the transferor Hedge Provider under such Clause, then OOOGS shall be deemed to
be an Affiliate thereof.

“Agents” means the Senior Agent and the Security Agent.

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration in each case pursuant to and/or
as required by law, rule or regulation.

 

2



--------------------------------------------------------------------------------

“CEDC Loan Notes” means a loan note instrument to be entered into between the
Parent, Lion/Rally Lux 1 S.A. and Lion/Rally Cayman 2 whereby Lion/Rally Lux 3
S.A. will issue USD $103,500,000 exchangeable loan notes to Carey Agri
International – Poland Sp. Z O.O, a limited liability company organised in
Poland, with its registered seat at 66 A Bokserska Street, 02-690, Warsaw,
Poland and pursuant to which Lion/Rally Lux 1 S.A. will purchase the loan notes
in exchange for issuance of shares in accordance with the terms of the loan note
instrument.

“CEDC Loan Note Liability” means the Liabilities of the Parent to the Loan Note
Creditor under the CEDC Loan Notes.

“CEDC Subordination Deed” means the deed of subordination dated on or about the
date hereof between, amongst others, the Parent and Carey Agri International –
Poland S.P. Z.O.O., a limited liability company organised under the laws of
Poland.

“Closing Date” has the meaning given to it in the Senior Facilities Agreement.

“Company to AUK Loan” means the loan to be made from the Company to AUK Holdings
Ltd identified in the Structure Memorandum.

“Company to RAG Loan” means the loan to be made from the Company to Russian
Alcohol Group identified in the Structure Memorandum.

“Creditor Deed of Accession” means a duly completed deed of accession
substantially in the form set out in Schedule 2 (Form of Creditor Deed of
Accession) of this Deed.

“Declared Default” means a Senior Default which has resulted in the Senior Agent
exercising (or directing the Security Agent to exercise) any of its rights under
Clause 29.19 (Acceleration) of the Senior Facilities Agreement.

“Deed of Accession” means a Creditor Deed of Accession or an Obligor Deed of
Accession.

“Early Termination Date” means an Early Termination Date (as defined in the
relevant Hedging Agreement).

“Enforcement Action” means, in relation to any Liability, the taking of any
action:

 

  (a) to close out all or any part of such Liability or otherwise declare all or
any part of such Liability due and payable prior to its stated maturity whether
on a Senior Default or otherwise (other than as a result of it becoming unlawful
for a lender to perform its obligations under, or any mandatory prepayment
arising under, the applicable Senior Finance Documents);

 

  (b) to recover (by legal proceedings or otherwise) or commence or institute or
join legal proceedings to recover all or any part of such Liability (including
by exercising any right of set-off, combination of accounts or similar rights);

 

  (c) to make any demand against any member of the Group or the Parent in
relation to any guarantee, indemnity or other assurance against financial loss
in respect of such Liability or to exercise any right to require any member of
the Group to acquire such Liability (including exercising any put or call option
against any member of the Group for the redemption or purchase of such
Liability);

 

3



--------------------------------------------------------------------------------

  (d) to exercise any right to enforce, or require the enforcement of, any
Transaction Security (including the crystallisation of any floating charge
created pursuant to any Security Document); or

 

  (e) to petition for (or vote in favour of any resolution for) or initiate or
support or take any steps with a view to any insolvency, liquidation,
reorganisation, administration or dissolution proceedings (including without
limitation, the appointment of any liquidator, receiver, administrator or
similar officer) or any voluntary composition, arrangement or assignment for the
benefit of creditors or any similar proceedings involving an Obligor or the
Parent,

provided in each case that the taking of any action solely to preserve the
validity and existence of claims shall not constitute Enforcement Action.

“Enforcement Date” means the date on which any Agent or any other Finance Party
takes Enforcement Action in accordance with the provisions of this Deed.

“Final Discharge Date” means the date on which all the Senior Liabilities have
been unconditionally and irrevocably discharged in full and none of the Finance
Parties is under any obligation (whether actual or contingent) to make advances
or provide other financial accommodation to any of the Senior Obligors under the
Senior Finance Documents.

“Group” means the Company and its Subsidiaries (being, after the Closing Date,
the Target Group).

“Hedge Provider” means the Original Hedge Provider and any other financial
institution which in accordance with the relevant Hedging Letter and the terms
of the Senior Facilities Agreement has provided interest and/or currency
exchange rate hedging in relation to the Senior Facilities Agreement and which
has executed a Creditor Deed of Accession, and includes any successor or
assignee thereof in accordance with the terms hereof and permitted by the Senior
Facilities Agreement.

“Hedging Agreement” means a hedging agreement entered into between a Senior
Obligor or On-Loan Obligor and a Hedge Provider for the purposes of hedging
interest rate exposure in relation to the Senior Facilities Agreement.

“Hedging Letter” means the letter dated on or about the date of this Deed and
made between the Parent and the Senior Agent relating to the Hedging Agreement
to be entered into to hedge the Target Group’s exposure to interest rate and
currency exchange rate fluctuations.

“Hedging Liabilities” means all Liabilities owed by the Obligors to the Hedge
Providers under or in accordance with the Hedging Agreements, together with any
related Additional Liability (not including however paragraph (b) of the
definition of Additional Liability).

 

4



--------------------------------------------------------------------------------

“Holding Company” means, in relation to a company or corporation, any other
company or corporation in respect of which the first-mentioned company or
corporation is a Subsidiary.

“Insolvency Event” means:

 

  (a) for the purposes of Clauses 4.4 (Hedging Permitted Enforcement Action) and
10 (Subordination on Insolvency):

 

  (i) the passing of any resolution or making of any order for the winding up,
liquidation, dissolution, administration or reorganisation of any Obligor (or
the appointment of an administrator to any Obligor);

 

  (ii) any Obligor becoming subject to any insolvency, bankruptcy,
reorganisation, receivership, administration, liquidation, dissolution or other
similar proceeding voluntary or involuntary (and whether or not involving
insolvency);

 

  (iii) any Obligor assigning its assets for the benefit of its creditors
generally or entering into any composition or arrangement with its creditors
generally or any Obligor becoming subject to any distribution of its assets
(subject to the aggregate value of the relevant assets exceeding any threshold
amount and the expiry of any applicable grace period set out in any relevant
Senior Finance Document); or

 

  (iv) any analogous procedure or step is taken in any jurisdiction in respect
of any Obligor,

 

       other than in any such case, by way of a solvent reconstruction or
Permitted Reorganisation of an Obligor which is permitted by the Senior Finance
Documents; and

 

  (b) for any other purpose, any event specified in Clauses 29.6 (Insolvency),
29.7 (Insolvency proceedings) or 29.8 (Creditors’ process) of the Senior
Facilities Agreement.

“Intragroup Creditors” means the Original Intragroup Creditors, and any member
of the Group to whom any member of the Group has a Liability, and which are
(a) Obligors or (b) which are not Obligors and which in both cases, have acceded
to this Deed pursuant to Clause 21.3 (Further Subsidiaries as Parties).

“Intragroup Debtors” means the Original Intragroup Debtors and any other member
of the Group which has become an Intragroup Debtor in accordance with Clause
21.3 (Further Subsidiaries as Parties).

“Intragroup Liabilities” means all Liabilities owed by any member of the Group
to any Intragroup Creditor, together with any related Additional Liability.

 

5



--------------------------------------------------------------------------------

“Intragroup Permitted Payments” means, subject to Clause 7.1 (Suspension of
Intragroup Permitted Payments) and Clause 5.4 (Prohibited payments, guarantees
and Security of Restricted Parent to Subsidiary Debt) any payment:

 

  (a) the proceeds of which are required to make any payments in respect of the
Senior Liabilities in accordance with the Senior Finance Documents and/or the
Structure Memorandum;

 

  (b) which constitute “Permitted Payments” as defined in the Senior Facilities
Agreement; and/or

 

  (c) of or in respect of any Intragroup Liability unless an Event of Default
has occurred and is continuing.

“Investor Share Pledge” means the share pledge dated on or about the date of
this Deed given by the Parent in favour of the Security Agent in respect of the
shares in the Company.

“ISDA Master Agreement” means either the 1992 Multicurrency – Cross Border
Master Agreement (“1992 Master Agreement”) or the 2002 Master Agreement
published by the International Swaps and Derivatives Association, Inc.

“Liability” means any present or future obligation or liability of the Obligors,
any member of the Group or any one or more of them to any Finance Party,
Intragroup Creditor or Shareholder Creditor for the payment of money whether in
respect of principal, interest or otherwise (including, but not limited to,
dividends declared but unpaid), whether actual or contingent, whether owed
jointly or severally and whether owed as principal, surety or in any capacity
whatsoever including any amount which would constitute such a liability but for
any discharge, non-provability, unenforceability or non-allowability of the same
in any insolvency or other proceedings and “Liabilities” shall be construed
accordingly.

“Loan Note Creditor” means Lion/Rally Lux 1 S.A.

“Majority Creditors” has the meaning set out in paragraph 23.3(d) of Clause 23.3
(Amendments to Transaction Security Documents).

“Majority Senior Creditors” means, prior to the Final Discharge Date, Senior
Lenders and Hedge Counterparties whose Commitments (determined in respect of the
Hedge Counterparties as provided in Clause 14.3(b) (Loss sharing)), aggregate to
more than 66 2/3% of the aggregate Total Commitments under (and as defined in)
the Senior Facilities Agreement (or, if such Commitments have been reduced to
zero, Senior Lenders or, as the case may be, Hedge Counterparties whose
Commitments (determined as aforesaid) aggregated to more than 66 2/3% of the
aggregate Total Commitments (defined and determined as aforesaid) prior to that
reduction).

“Mark-to-market Amount” means the mark-to-market calculation of the relevant
Hedging Liabilities as determined in accordance with the relevant ISDA Master
Agreement.

 

6



--------------------------------------------------------------------------------

“Material Adverse Effect” has the meaning set out in the Senior Facilities
Agreement.

“Obligor Deed of Accession” means a duly completed deed of accession in the form
set out in Schedule 3 (Form of Obligor Deed of Accession).

“Obligors” means:

 

  (a) when designated “Senior”, the Original Senior Obligors as listed in Part 3
of Schedule 1 and each member of the Group which becomes an “Obligor” under or
pursuant to the Senior Facilities Agreement;

 

  (c) when designated “On-Loan”, the borrowers and guarantors from time to time
under the On-Loan Facility Agreement; or

 

  (d) without any such designation, the Senior Obligors and/or On-Loan Obligors
as the context requires.

“On-Loan Lender” means Nowdo Limited, in its capacity as lender under the
On-Loan Facility Agreement.

“On-Loan Facility Agreement” means the on-loan facility agreement to be entered
into between the On-Loan Lender and the On-Loan Borrowers (as defined therein).

“OOOGS” means OOO Goldman Sachs, a limited liability company under the laws of
the Russian Federation with its registered office at 6 Gasheka Street, Moscow.

“Parent Loan Security” means the assignment of the Restricted Parent to Company
Loan Agreement in favour of the Security Agent.

“Party” means a party to this Deed.

“Prohibited Action” means:

 

  (a) the payment, repayment, purchase, agreement to purchase, defeasance or
receipt of any Liability or any part thereof by any member of the Group;

 

  (b) the discharge of any Liability by way of set-off, combination of accounts
or other similar action unless effected pursuant to any mandatory requirement of
applicable law;

 

  (c) the creation of new Security by any member of the Group or the Parent
which is not otherwise expressly permitted under the terms of this Deed or (in
relation to any Security which is not permitted by the terms of this Deed)
failure to remove or extinguish such Security in respect of any Liability;

 

  (d) the giving after the date of this Deed by any member of the Group of any
guarantee or other assurance against financial loss in respect of any Liability
(other than as contemplated or permitted by the Senior Facilities Agreement);

 

  (e) the amendment, variation, waiver or release of any term of any agreement
under which or whereby any Liability is outstanding, subordinated, evidenced,
secured or guaranteed, in each case save for amendments which are of an
immaterial or technical nature, which correct a manifest error or which are
expressly permitted by this Deed;

 

7



--------------------------------------------------------------------------------

  (f) any action whereby the subordination and/or priority of any Liability
under this Deed is altered or impaired;

 

  (g) any legal proceedings, or other procedure or step is taken to recover
damages in respect of loss suffered which may be payable by any Report Provider
pursuant to the issue of, or in relation to, any of the Reports or any omission
therefrom; or

 

  (h) any Enforcement Action.

“Recovering Party” has the meaning given to it in Clause 14.1 (Recoveries).

“Recovery” has the meaning given to it in Clause 14.1 (Recoveries).

“Report Provider” means any author or issuer of, or any signatory to, a Report
(as defined in the Senior Facilities Agreement).

“Restricted Parent to Company Loan Notes” means the unsecured, subordinated loan
notes to be issued after the date of this Deed by the Company to the Parent
(“Loan Notes”), and includes the loan note instrument constituting the $35.5
million Series A unsecured subordinated Loan Notes and the loan note instrument
constituting the $103.5 million unsecured subordinated Loan Notes, each to be
entered into following the date of this Deed.

“Restricted Parent to Subsidiary Debt” means the indebtedness from time to time
outstanding of the Company to the Parent arising under the Restricted Parent to
Company Loan Notes.

“Restricted Parent to Subsidiary Liability” means any liability in respect of
Restricted Parent to Subsidiary Debt.

“Revolving Credit Facility” has the meaning given to it in the Senior Facilities
Agreement.

“Secured Obligations” means those of the Liabilities in respect of which
Transaction Security has been granted.

“Senior Borrower” has the meaning given to it in the Senior Facilities
Agreement.

“Senior Default” means an “Event of Default” as defined in the Senior Facilities
Agreement.

“Senior Facilities Agreement” means the senior facilities agreement dated on or
about the date hereof executed between, among others, (a) the Original Senior
Borrower, (b) the Original Senior Lenders, (c) the Senior Agent and (d) the
Security Agent.

 

8



--------------------------------------------------------------------------------

“Senior Finance Documents” has the meaning given to “Finance Documents” in the
Senior Facilities Agreement.

“Senior Finance Party” has the meaning given to “Finance Party” in the Senior
Facilities Agreement.

“Senior Lender” means a “Lender” as defined in the Senior Facilities Agreement.

“Senior Liabilities” means all Liabilities including Hedging Liabilities owed by
an Obligor or (in the case of Hedging Liabilities) by any member of the Group to
any Senior Finance Party under or in connection with the Senior Finance
Documents, together with any related Additional Liability.

“Senior Payment Default” means a Senior Default arising under clause 29.1
(Non-payment) of the Senior Facilities Agreement.

“Senior Security” means the Security created or purported to be created by the
Transaction Security Documents.

“Shareholder Creditor Liabilities” means the CEDC Loan Note Liabilities and the
Shareholder Loan Liabilities.

“Shareholder Creditors” means the Loan Note Creditor and the Original
Shareholder Creditor.

“Shareholder Loan” means financial indebtedness owed by the Parent to Luxco II,
which financial indebtedness must:

 

  (a) provide for a bullet repayment on a final scheduled maturity no earlier
than six months after the scheduled maturity date of the Senior Facilities
Agreement;

 

  (b) provide for any interest to be capitalised and payable in cash solely
either at the final maturity of such financial indebtedness or providing for
interest payments at a rate and payable at times approved by the Majority Senior
Creditors; and

 

  (c) be subordinated pursuant to this Deed and/or any other deed acceptable to
the Facility Agent (acting reasonably).

“Shareholder Loan Liability” means all Liabilities owed by the Parent to Luxco
II.

“Specified Hedging Default” means the failure by any Obligor party to a Hedging
Agreement to make a payment due under such Hedging Agreement within 21 days of
its due date or the occurrence of an Illegality, a Tax Event, a Tax Event Upon
Merger or a Credit Event Upon Merger (each as defined in the relevant Hedging
Agreement).

“Structural Intragroup Loans” means the loans evidenced, made or to be made
available by (a) the Restricted Parent to Company Loan Notes, (b) the Company to
RAG Loan, (c) the Company to AUK Loan and/or (d) the On-Loan Agreement, each as
contemplated by the Structure Memorandum.

“Subordinated Creditor” means an Intragroup Creditor or a Shareholder Creditor.

 

9



--------------------------------------------------------------------------------

“Subordinated Documents” means the documents pursuant to which the Structural
Intragroup Loans and the Shareholder Loan is or are made available and the CEDC
Loan Notes.

“Subordinated Liability” means any Shareholder Loan Liability or CEDC Loan Note
Liability or Intragroup Liability or Restricted Parent to Subsidiary Liability

“Subsidiary” means, in relation to any person, any entity which is controlled
directly or indirectly by that person and any entity (whether or not so
controlled) treated as a subsidiary in the latest financial statements of that
person from time to time, and “control” for this purpose means the direct or
indirect ownership of the majority of the voting share capital of such entity or
the right or ability to direct management to comply with the type of material
restrictions and obligations contemplated in this Agreement or to determine the
composition of a majority of the board of directors (or like board) of such
entity, in each case whether by virtue of ownership of share capital, contract
or otherwise.

“Supplemental Security” has the meaning given to such expression in the Senior
Facilities Agreement.

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

“Transaction Security” means the Senior Security.

“Voting Powers” means all powers of convening meetings, voting and
representation in respect of all Liabilities except for meetings of the Finance
Parties under the Senior Facilities Agreement.

 

1.2 Construction

In this Deed, unless a contrary intention appears:

 

  (a) a reference to any “person” is, where relevant, deemed to be a reference
to or to include, as appropriate, that person’s successors and permitted
assignees or transferees, and includes any person, firm, company, corporation,
government, state or agency of a state or any association, trust or partnership
(whether or not having separate legal personality) of two or more of the
foregoing;

 

  (b) references to Clauses and Schedules are references to, respectively,
Clauses of and Schedules to this Deed and references to this Deed include its
Schedules;

 

  (c) a reference to (or to any specified provision of) any agreement or
document (including a Senior Finance Document) is to be construed as a reference
to that agreement or document (or that provision) as it may be amended,
supplemented, novated and/or restated from time to time, but excluding for this
purpose any amendment which is contrary to any provision of any Senior Finance
Document;

 

  (d) a reference to a statute, statutory instrument or accounting standard or
any provision thereof is to be construed as a reference to that statute,
statutory instrument or accounting standard or such provision thereof, as it may
be amended or re-enacted from time to time;

 

10



--------------------------------------------------------------------------------

  (e) a time of day is a reference to London time;

 

  (f) the index to and the headings in this Deed are inserted for convenience
only and are to be ignored in construing this Deed;

 

  (g) the terms of the documents under which the Senior Liabilities arise and of
any side letters between an Obligor and the Finance Parties (or any of them)
relating thereto are incorporated in this Deed to the extent required for any
purported disposition of the Security Property (as defined in Schedule 5
(Security Agent Provisions) contained in this Deed to be a valid disposition
under section 2(1) of the Law of Property (Miscellaneous Provisions) Act 1989;

 

  (h) words importing the plural shall include the singular and vice versa;

 

  (i) a Default (other than an Event of Default) is “continuing” if it has not
been remedied or waived and an Event of Default is “continuing” if it has not
been waived; and

 

  (j) words and expressions defined or construed in the Senior Facilities
Agreement shall, unless otherwise provided, have the same meanings and
constructions when used in this Deed notwithstanding any discharge or repayment
in full of amounts outstanding under the Senior Facilities Agreement.

 

1.3 Consents

 

  (a) A consent or approval which is to be given by the Senior Agent under this
Deed shall, unless the contrary is specified, be effective only if given on the
instructions of the Majority Lenders and/or Majority Senior Creditors (as the
context requires).

 

  (b) A consent or approval which is to be given by the Security Agent under
this Deed shall, unless the contrary is specified, be effective only if given on
the instructions of the Senior Agent (who, in turn, will take instructions from
the Majority Lenders and/or Majority Senior Creditors (as the context
requires)).

 

2. PRIORITIES AND SUBORDINATION

 

2.1 Priorities and Subordination

Except as otherwise provided in this Deed, the Liabilities owed by the Obligors
to the Finance Parties and the Intragroup Debtors to the Intragroup Creditors
and the Parent to the Shareholder Creditors will rank for all purposes and at
all times in the following order:

 

  (a) first, the Senior Liabilities;

 

  (b) second, the On-Loan Liabilities;

 

11



--------------------------------------------------------------------------------

  (c) third, the other Intragroup Liabilities; and

 

  (d) fourth, the Shareholder Creditor Liabilities.

 

2.2 Hedging Liabilities

Subject to and except as otherwise expressly provided in this Deed, for the
avoidance of doubt, the Hedging Liabilities will rank pari passu with the Senior
Liabilities.

 

2.3 Other ranking

This Deed does not purport to rank any of the Intragroup Liabilities (or any
element thereof) between themselves, other than the On-Loan Liabilities, and
does not purport to rank any of the Shareholder Creditor Liabilities (or any
element thereof) between themselves.

 

2.4 Liabilities, Rights and Remedies not affected

 

  (a) It is agreed that:

 

  (i) notwithstanding any provision of this Deed which postpones, subordinates
or prohibits the payment of any of the Liabilities, each such Liability shall
remain owing in accordance with its terms and interest and default interest will
accrue accordingly;

 

  (ii) no failure to exercise, nor any delay in exercising, on the part of the
Security Agent or any other Party, any right or remedy hereunder or under any
other document executed in respect of a Liability shall operate, whether by
reason of the terms of this Deed or otherwise, as a waiver thereof, nor shall
any single or partial exercise of any such right or remedy prevent any further
or other exercise thereof or the exercise of any other right or remedy; and

 

  (iii) nothing in this Deed shall restrict or prohibit rolling up and/or
capitalising any amount of interest accrued on any Liability.

 

  (b) The rights and remedies herein provided are cumulative and not exclusive
of any rights or remedies provided by law.

 

3. SENIOR LIABILITIES

 

3.1 Senior Payments

The Obligors may pay, repay, redeem or acquire the Senior Liabilities at any
time in accordance with the terms of the Senior Finance Documents.

 

3.2 Undertakings of Ancillary Lenders and Issuing Banks

Each of the Ancillary Lenders and Issuing Banks undertakes that it will not, in
its capacity as such, unless the prior consent of the Majority Senior Creditors
is obtained, take, accept or receive from any member of the Group the benefit of
any Security,

 

12



--------------------------------------------------------------------------------

guarantee, indemnity or other assurance against financial loss in respect of any
of the Liabilities owed to it in its capacity as Ancillary Lender or Issuing
Bank other than:

 

  (a) the Senior Security (including, for the avoidance of doubt, any
Supplemental Security);

 

  (b) any cash cover permitted under the Senior Facilities Agreement (which cash
cover may be provided by an On-Loan Borrower under the terms of the On-Loan
Facility Agreement); or

 

  (c) any Security arising as a result of the implementation of any netting or
set-off arrangement relating to the Ancillary Facilities and permitted pursuant
to the Senior Facilities Agreement.

 

3.3 Notice of Default

The Senior Agent shall promptly notify each Hedge Provider of the occurrence of
a Senior Default upon becoming aware of the same.

 

4. HEDGING LIABILITIES

 

4.1 Hedging Prohibited Action

 

  (a) Subject to paragraph (b) below, prior to the Final Discharge Date, except
with the prior written consent of the Senior Agent, and save as permitted by
Clauses 4.2 (Hedging Intragroup Permitted Payments) to 4.4 (Hedging Permitted
Enforcement Action) (inclusive), 8.3 (Reports Recoveries) or 12 (Enforcement of
Security), the Obligors and any Hedge Provider will not do or take or receive
the benefit of any of those things which constitute a Prohibited Action with
respect to any Hedging Liability.

 

  (b) Paragraph (a) and any other restriction on the Hedge Providers set out in
this Clause 4 shall not apply at any time after the date on which the Final
Discharge Date would have occurred but for the fact that any of the Hedging
Liabilities remain outstanding.

 

4.2 Hedging Intragroup Permitted Payments

Subject to paragraph (d) of Clause 4.4 (Hedging Permitted Enforcement Action)
the Hedge Providers may receive (including by ways of netting and set off)
scheduled payments arising under the original terms of the relevant Hedging
Agreements.

 

4.3 Hedging Security and Guarantees

Provided that the Hedge Provider has executed a Creditor Deed of Accession, the
Hedge Providers may take the benefit of this Deed or any Security, guarantee,
indemnity or other assurance against financial loss granted to the Security
Agent in favour of any other Senior Finance Party in respect of the Hedging
Liabilities to the extent permitted by the terms of the Senior Finance Documents
and each Senior Obligor confirms that the Hedge Providers are and shall be the
beneficiaries of, and are entitled to rely on the guarantee and indemnity in
Clause 24 (Guarantee and Indemnity) of the Senior Facilities Agreement but
subject to any limitation contained therein.

 

13



--------------------------------------------------------------------------------

4.4 Hedging Permitted Enforcement Action

 

  (a) If a Specified Hedging Default occurs in relation to a Hedging Liability,
a Hedge Provider may exercise any right it has to designate an Early Termination
Date in accordance with the relevant Hedging Agreement or otherwise terminate
the relevant Hedging Agreement, provided that no other Enforcement Action may be
taken.

 

  (b) If a Declared Default has occurred, each Hedge Provider may and, if so
requested by the Senior Agent (acting on the instructions of the Majority
Lenders), will designate an Early Termination Date or otherwise terminate each
Hedging Agreement to which it is a party.

 

  (c) If an Insolvency Event in relation to any member of the Group that has
entered into a Hedging Agreement has occurred and is continuing, a Hedge
Provider may exercise any right it has to designate an Early Termination Date in
relation to such Hedging Agreement or otherwise terminate such Hedging
Agreement.

 

  (d) On or after the designation of an Early Termination Date pursuant to
paragraphs (a), (b) or (c) above, any amount which falls due from a Hedge
Provider to any member of the Group shall be paid by that Hedge Provider to the
Security Agent for application under Clause 13 (Application of Recoveries).

 

  (e) Prior to the Final Discharge Date, if any Obligor makes a repayment or
prepayment in accordance with the provisions of the Senior Facilities Agreement
(other than in respect of the Revolving Credit Facility), the Hedge Provider may
terminate, or otherwise close out such proportion of its rights and obligations
under the Hedging Agreements in relation to interest and/or currency exchange
rate hedging as reflects the proportion of the Senior Liabilities (other than
the Hedging Liabilities) which have been discharged, provided that:

 

  (i) no Senior Default would result as a result of such termination or close
out; and

 

  (ii) the requirements of the Hedging Letter in respect of the Liabilities
under the Senior Facilities Agreement continue to be satisfied after any such
termination or close out.

 

4.5 Enforceability Covenant

 

  (a) Each Hedge Provider covenants that it will not challenge or otherwise call
into issue the enforceability of any Hedging Agreement.

 

14



--------------------------------------------------------------------------------

  (b) Each Finance Party (other than a Hedge Provider) covenants that it will
not challenge or otherwise call into issue the enforceability of any Hedging
Agreement.

 

4.6 Hedging Agreements

Each Hedge Provider will promptly provide to the Agents copies of each Hedging
Agreement to which it is party. Each Hedging Agreement entered into by a Hedge
Provider shall:

 

  (a) be based on an ISDA Master Agreement;

 

  (b) provide for two-way payments, or to the extent a 1992 Master Agreement is
used, include an election that the “Second Method” and the “Market Quotation” as
contemplated in the ISDA Master Agreement will apply;

 

  (c) permit the designation of an Early Termination Date in the circumstances
envisaged in paragraphs (a), (b) and (c) of Clause 4.4 (Hedging Permitted
Enforcement Action); and

 

  (d) be governed by English or New York law.

 

4.7 Amendments to Hedging Documents

 

  (a) Until the Final Discharge Date, no Obligor or Hedge Provider shall, except
with the prior written consent of the Senior Agent (in each case acting on the
instructions of the Majority Lenders respectively) amend or give any waiver or
consent under any provision of any Hedging Document which would result in:

 

  (i) any Hedging Agreement ceasing to comply with the requirements of this
Clause 4;

 

  (ii) any increase to the amount to be paid or any deferral of any scheduled
payment dates under any Hedging Agreement to a date later than the Termination
Date under and as defined in the Senior Facilities Agreement;

 

  (iii) any Obligor being subject to more onerous obligations as a whole than
those contained in any Hedging Agreement as originally entered into (or as
amended in accordance with this Deed) or obligations which would conflict with
any provision of this Deed;

 

  (iv) any Obligor becoming liable to make an additional payment (or increase an
existing payment) under any Hedging Agreement, other than any liability arising
or permitted to arise under the terms of the Hedging Agreement as at the date of
this Deed (or as amended in accordance with this Deed); or

 

  (v) the assignment of any of its rights or transfer of any of its rights or
obligations under any Hedging Agreement to any person unless and until the
Security Agent executes a Creditor Deed of Accession duly completed and signed
on behalf of that person,

 

       other than any amendment, waiver or consent purely of a technical or
administrative nature arising in the ordinary course of administration of the
Hedging Agreement.

 

15



--------------------------------------------------------------------------------

  (b) Subject to paragraph (a)(v) above and the terms of the relevant Hedging
Agreement, each Hedge Provider may transfer any of its rights, title and
interest in or obligations under any Hedging Agreement:

 

  (i) to any of its Affiliates; or

 

  (ii) with the prior written consent of the Senior Agent (in each case acting
on the instructions of the Majority Lenders, such consent not to be unreasonably
withheld (provided, for the avoidance of doubt, it should be reasonable to
withhold such consent if there are reasonable doubts as to the enforceability of
such Hedging Agreement against the transferee), to any third party hedge
provider,

 

       provided in each case that the transferee had a credit rating equal to,
or better than, the transferor Hedge Provider or is guaranteed by an entity with
a credit rating equal to or better than the transferor Hedge Provider.

 

4.8 Impaired Recovery in relation to a Hedging Agreement

 

  (a) Subject to paragraph (d) below, if, following any Enforcement Action,
there is a shortfall in the amount recovered by the Finance Parties (excluding
the Relevant Hedge Provider) in relation to then outstanding Senior Liabilities
(the “Shortfall”), then:

 

  (i) if the Majority Creditors determine that the Shortfall or part thereof
resulted from a Hedging Liability in relation to a Hedging Agreement being
unenforceable (the “Impaired Recovery”), then the Majority Creditors shall
notify the Hedge Provider to whom the alleged unenforceable Liabilities in
relation to such Hedging Agreement were owed (the “Relevant Hedge Provider”) of
such Impaired Recovery determination;

 

  (ii) following such notification, the Majority Creditors and the Relevant
Hedge Provider agree to use reasonable endeavours to agree to an amount
representing the Impaired Recovery to be paid by the Relevant Hedge Provider to
the Finance Parties (excluding the Relevant Hedge Provider), provided that any
such amount shall not exceed the Mark-to-market Amount of the Hedging Agreement
to which the relevant alleged unenforceable Hedging Liabilities relate and shall
be shared between such Finance Parties (excluding the Relevant Hedge Provider)
and in respect of the Finance Parties who are Lenders, pro rata to the amount
their respective Commitments bore to the Total Commitments at the Enforcement
Date;

 

16



--------------------------------------------------------------------------------

  (iii) failing agreement between the Majority Creditors and the Relevant Hedge
Provider in paragraph (ii) above, including a dispute as to the validity or
existence of this clause, the following three issues shall be referred to and
finally resolved by arbitration:

 

  (A) whether the Hedging Liabilities in respect of such Hedging Agreement are
unenforceable; and

 

  (B) if such Hedging Liabilities are determined to be unenforceable, then
whether or not the unenforceability of the Hedging Liabilities caused the
Shortfall or part thereof; and

 

  (C) if such Shortfall or part thereof was caused by the unenforceability of
the Hedging Liabilities in relation to a Hedge Agreement, then the amount of
Shortfall attributable to the unenforceability of the Hedging Liabilities,
provided that any such amount shall not exceed the Mark-to-market Amount of the
Hedging Agreement to which the relevant unenforceable Hedging Liabilities relate
(the “Shortfall Amount”).

 

       The arbitration will be held in London and conducted in English by three
arbitrators pursuant to the rules of the International Chamber of Commerce
(“ICC”), which rules are deemed to be incorporated by reference into this
Clause 4.8 save that, unless the parties agree otherwise:

 

  (D) the third arbitrator, who shall act as chairman of the tribunal, shall be
chosen by the two arbitrators appointed by or on behalf of the parties. If he or
she is not chosen and nominated to the ICC for appointment within 30 days of the
date of confirmation by the ICC of the later of the two party-appointed
arbitrators to be confirmed, he shall be chosen by the ICC; and

 

  (E) the tribunal shall draw up, and submit to the parties for signature, the
Terms of Reference within 21 days of receiving the file. The Terms of Reference
shall not include a list of issues to be determined.

 

       Sections 45 and 69 of the Arbitration Act 1996 shall not apply.

 

  (b) The costs of the arbitration shall be borne equally by (i) the Hedge
Provider, on the one hand and (ii) the other Finance Parties (other than the
Security Agent) participating in the arbitration, on the other hand.

 

  (c) Where a Shortfall Amount is determined to be payable by the Relevant Hedge
Provider then:

 

  (i) if the Relevant Hedge Provider has already recovered an amount by the
arbitration determination date, then the Relevant Hedge Provider shall promptly
pay (and in any event within 10 Business Days) to the Senior Agent the Shortfall
Amount; or

 

17



--------------------------------------------------------------------------------

  (ii) If the Relevant Hedge Provider has not recovered the Shortfall Amount
under Clause 13 (Application of Recoveries) below by the arbitration
determination date, then such Relevant Hedge Provider shall not be entitled to
recover an amount equal to the Shortfall Amount under Clause 13 (Application of
Recoveries).

 

  (d) Notwithstanding anything to the contrary in the Deed, paragraphs (a) and
(b) above shall not apply with respect to a Hedging Agreement that:

 

  (i) has been transferred by the Hedge Provider in accordance with paragraph
(b)(ii) of Clause 4.7 (Amendments to Hedging Documents); or

 

  (ii) has been transferred to an Affiliate which is a legal entity licensed to
perform banking operations or to act as a professional participant of the
securities market in the Russian Federation, provided that such transfer is made
in compliance with the Russian legislative requirements applicable to the
parties to such transfer.

 

4.9 Undertaking in relation to Hedging Agreements

Each member of the Group undertakes to:

 

  (a) assign all of the rights and benefits that may arise in connection with
any Hedging Agreement to which it is party in favour of either (i) the Security
Agent in relation to any Hedging Agreement entered into in connection with the
Senior Facilities Agreement or (ii) the Original Senior Borrower in relation to
any Hedging Agreement entered into in connection with the On-Loan Facility
Agreement; and

 

  (b) in connection therewith, provide (at the cost and expense of the Company)
such legal opinions as the Facility Agent may reasonably require.

 

5. INTRAGROUP LIABILITIES

 

5.1 Intragroup Prohibited Action

Prior to the Final Discharge Date, subject to Clauses 5.2 (Intragroup Permitted
Payments), 5.3 (Intragroup Permitted Enforcement Action), 5.5 (Intragroup
Permitted Payments of Restricted Parent to Subsidiary Debt) and 8.3 (Reports
Recoveries), the Intragroup Creditors and Intragroup Debtors will not do or take
or receive the benefit of any of those things which constitute a Prohibited
Action in respect of any Intragroup Liability other than as permitted under the
Senior Finance Documents or with the prior written consent of the Senior Agent.

 

5.2 Intragroup Permitted Payments

Subject to Clause 5.4 (Prohibited payments, guarantees and Security of
Restricted Parent to Subsidiary Debt), Clause 7.1 (Suspension of Intragroup
Permitted Payments), Clause 8 (Turnover) and Clause 10 (Subordination on
Insolvency), in relation to any Intragroup Liability, an Intragroup Creditor may
receive and an Intragroup Debtor may make an Intragroup Permitted Payment.

 

18



--------------------------------------------------------------------------------

5.3 Intragroup Permitted Enforcement Action

An Intragroup Creditor may and shall take Enforcement Action to the extent that,
and on the terms, it is so directed by the Senior Agent if a Declared Default
has occurred and is continuing.

 

5.4 Prohibited payments, guarantees and Security of Restricted Parent to
Subsidiary Debt

Subject to Clause 5.5 (Intragroup Permitted Payments of Restricted Parent to
Subsidiary Debt), until after the Final Discharge Date:

 

  (a) Each of the Company, the Parent and each Subordinated Creditor shall not,
and shall procure that none of its Subsidiaries or Affiliates will:

 

  (i) make, and the Parent will not receive, any payment or distribution of any
kind whatsoever in respect or on account of the Restricted Parent to Subsidiary
Debt or otherwise make any payment to or for the benefit of the Parent in
respect of the Restricted Parent to Subsidiary Debt (for the avoidance of doubt,
it is hereby acknowledged and agreed that any purchase, redemption, defeasance
or other discharge of the Restricted Parent to Subsidiary Debt is a payment or
distribution in respect of or on account of the Restricted Parent to Subsidiary
Debt); and

 

  (ii) create or permit to subsist any guarantee or other Security in respect of
any part of the Restricted Parent to Subsidiary Debt,

 

       in each case without the prior consent of the Senior Agent acting on the
instructions of the Majority Senior Creditors.

 

  (b) Each of the Company and the Parent shall not, and shall procure that its
Subsidiaries will not, assign, transfer, create any Security over or otherwise
dispose of its interest in or under the Restricted Parent to Subsidiary Debt;
provided that this paragraph (b) shall not limit the exercise of any Security
over any of the Restricted Parent to Subsidiary Debt under the Transaction
Security Documents.

 

5.5 Intragroup Permitted Payments of Restricted Parent to Subsidiary Debt

The Company may make any payment (including by way of set-off) to the Parent in
respect of Restricted Parent to Subsidiary Debt which is both an Intragroup
Permitted Payment and a “Permitted Payment” as defined in the Senior Facilities
Agreement.

 

5.6 Restriction on enforcement action in relation to Restricted Parent to
Subsidiary Debt

Without limiting the generality of Clause 5.1 (Intragroup Prohibited Action),
until after the Final Discharge Date, the Parent may not take any Enforcement
Action in relation to the Restricted Parent to Subsidiary Debt without the prior
consent of the Senior Agent (acting on the instructions of the Majority Senior
Creditors).

 

19



--------------------------------------------------------------------------------

5.7 Turnover of Restricted Parent to Subsidiary Debt

Without prejudice to Clause 8 (Turnover), if at any time prior to the Final
Discharge Date:

 

  (a) the Parent receives or recovers a payment or distribution of any kind
whatsoever (including by way of set-off or combination of accounts) in respect
of or on account of the Restricted Parent to Subsidiary Debt which is not
permitted by Clause 5.5 (Intragroup Permitted Payments of Restricted Parent to
Subsidiary Debt);

 

  (b) the Parent receives or recovers proceeds pursuant to any Enforcement
Action other than as permitted by Clause 13 (Application of Recoveries); or

 

  (c) any member of the Group makes any payment or distribution of any kind
whatsoever in respect of or on account of, or any purchase, defeasance or other
acquisition of, any Restricted Parent to Subsidiary Debt where the payment, if
in respect of any amount of Restricted Parent to Subsidiary Debt would not be
permitted pursuant to Clause 5.5 (Intragroup Permitted Payments of Restricted
Parent to Subsidiary Debt),

the recipient or beneficiary of that payment, distribution, set-off or
combination of accounts will promptly pay all amounts and distributions received
to the Security Agent for application under Clause 13 (Application of
Recoveries) after deducting the costs, liabilities and expenses (if any)
reasonably incurred in recovering or receiving that payment or distribution and,
pending that payment, will hold those amounts and distributions on trust for the
Security Agent.

 

5.8 No reduction or discharge

As between the Parent and the Company, the Restricted Parent to Subsidiary Debt
will be deemed not to have been reduced or discharged to the extent of any
payment or distribution to the Security Agent under Clause 5.7 (Turnover of
Restricted Parent to Subsidiary Debt).

 

5.9 No subrogation of Parent

The Parent will not in any circumstances be subrogated to any right of the
Finance Parties or any Security or guarantee arising under any Senior Finance
Document.

 

5.10 Preservation of subordination and ranking

Until after the Final Discharge Date, none of the Parent or the Company will,
and each will procure that every other Obligor will not agree to or take any
action in relation to any Subordinated Document or otherwise in connection with
any Intragroup Liability which could reasonably be expected to adversely affect
the ranking and/or subordination provisions of this Deed.

 

20



--------------------------------------------------------------------------------

6. SHAREHOLDER CREDITOR LIABILITIES

 

6.1 Shareholder Creditor Liability prohibited action

Until after the Final Discharge Date, the Parent will not do or take or receive
the benefit of any of those things which constitute a Prohibited Action in
respect of any Shareholder Creditor Liability other than as expressly permitted
under the Senior Facilities Agreement.

 

6.2 Prohibited payments, guarantees and Security of Shareholder Creditor
Liabilities

Until after the Final Discharge Date, the Parent shall not, and shall procure
that none of its Subsidiaries or Affiliates or any Subordinated Creditor will:

 

  (a) make any payment or distribution of any kind whatsoever in respect or on
account of the Shareholder Creditor Liabilities or otherwise make any payment to
or for the benefit of any Shareholder Creditor in respect of the Shareholder
Creditor Liabilities (for the avoidance of doubt, it is hereby acknowledged and
agreed that any purchase, redemption, defeasance, cancellation (by operation of
law, combination of accounts or otherwise) or other discharge of the Shareholder
Creditor Liabilities is a payment or distribution in respect of or on account of
the Shareholder Creditor Liabilities); and

 

  (b) create or permit to subsist any guarantee or other Security in respect of
any part of the Shareholder Creditor Liabilities,

in each case without the prior consent of the Senior Agent acting on the
instructions of the Majority Senior Creditors.

 

7. PAYMENT STOP

 

7.1 Suspension of Intragroup Permitted Payments

Subject to Clause 8 (Turnover) and Clause 10 (Subordination on Insolvency), no
payment which would otherwise be permitted under Clause 5.2 (Intragroup
Permitted Payments) may be made without the consent of the Senior Agent if an
Event of Default has occurred save that nothing in this Deed shall restrict an
Intragroup Debtor (in respect of a Structural Intragroup Loan), from paying or
repaying any Intragroup Liability under or in respect of a Structural Intragroup
Loan, or an Intragroup Creditor from receiving the proceeds thereof, in order to
make payments to the Senior Finance Parties in accordance with the provisions of
the applicable Senior Finance Documents (subject always to the provisions of
Clause 13 (Application of Recoveries)).

 

21



--------------------------------------------------------------------------------

8. TURNOVER

 

8.1 Turnover

 

  (A) If at any time before the Final Discharge Date:

 

  (a) any Finance Party or Intragroup Creditor or Shareholder Creditor receives
or recovers, in cash or in kind, in respect or on account of any Liability or
Intragroup Liability or a payment or distribution, receipt or recovery of which
is prohibited by or contrary to the provisions of this Deed; or

 

  (b) any Hedge Provider receives or recovers, in cash or in kind, in respect or
on account of any Hedging Liability, a payment or distribution, receipt or
recovery of which is contrary to or prohibited by the provisions of Clause 4
(Hedging Liabilities); or

 

  (c) without limiting the generality of the foregoing, any Hedge Provider or
Ancillary Lender makes any recovery under any Supplemental Security,

such Finance Party or Intragroup Creditor (as applicable) shall:

 

  (d) within three Business Days notify details of the receipt or recovery to
the Agents; and

 

  (e) promptly pay such assets or money to the Security Agent (and pending such
payment it shall hold any such assets and money received or recovered by it on
trust for the Security Agent) for application in accordance with Clause 13
(Application of Recoveries), after the deduction of the costs, liabilities and
expenses (if any) reasonably incurred in recovering or receiving that payment or
distribution.

 

  (B) Notwithstanding the provisions of Clause 8.1(A) above, the Security Agent:

 

  (a) shall not be under any obligation to turn over amounts paid, received or
recovered by it under paragraph 12 of part 1 (Supplementary Security Agent
Provisions) of Schedule 4 (Security Agent Provisions) for application in
accordance with Clause 13 (Application of Recoveries); and

 

  (b) shall only be required to turn over amounts paid, received or recovered by
it (otherwise than as contemplated in Clause 8.1(B)(a) above), if it has actual
knowledge that such amounts paid, received or recovered by it were prohibited or
contrary to the provisions of this Deed.

 

8.2 No Subrogation

 

  (a) Notwithstanding any provision of any other document to the contrary, no
Subordinated Creditor that is a Party will exercise any rights of subrogation in
respect of any of the rights of any of the Finance Parties under any of the
Senior Finance Documents.

 

22



--------------------------------------------------------------------------------

  (b) No Obligor that is a Party will exercise any right of subrogation in
respect of any of the rights of any of the Finance Parties under any of the
Senior Finance Documents until the Final Discharge Date.

 

  (c) As between the Obligors that are Parties and each Subordinated Creditor
that are Parties, none of the Intragroup Liabilities or Shareholder Creditor
Liabilities will be deemed to have been reduced or discharged to the extent of
any payment or delivery to the Security Agent or the Company pursuant to
Clauses 8.1 (Turnover) or 8.3 (Reports Recoveries).

 

8.3 Reports Recoveries

Any Party that is entitled to make a claim for costs or damages against any
provider of the Reports in relation to any Report may, notwithstanding any
provision to the contrary in this Deed, make such a claim provided that:

 

  (a) prior to the Final Discharge Date, before that Party takes any such
action, it will obtain the consent of the Senior Agent to any such recovery
action; and

 

  (b) such Party pays an amount equal to any moneys it receives as a result of
making any such claim (less (subject to compliance with paragraph (a) above) the
costs and expenses reasonably incurred in making such claim):

 

  (i) prior to the Enforcement Date, to the applicable Group member which is the
addressee of the Reports to be applied in prepayment of the Senior Liabilities
to the extent required by the Senior Finance Documents and in accordance with
Clause 12.3 (Mandatory Prepayments); and thereafter

 

  (ii) on or after the Enforcement Date, to the Security Agent for application
under Clause 13 (Application of Recoveries),

 

       and pending such payment, such Party will hold such amounts on trust for
the benefit of the applicable Group member which is the addressee of the Reports
or the Security Agent (as applicable).

 

9. PROTECTION OF SUBORDINATION

 

9.1 Continuing Subordination

The subordination and priority provisions in this Deed constitute a continuing
subordination and benefit to the ultimate balance of the Senior Liabilities,
regardless of any intermediate payment or discharge of the Senior Liabilities in
whole or in part.

 

23



--------------------------------------------------------------------------------

9.2 Waiver of Defences

The subordination and priority provisions in this Deed will not be affected by
any act, omission or circumstance which (but for this provision) may operate to
release or otherwise exonerate the Finance Parties, the Subordinated Creditors
that are Parties, the Intragroup Debtors and/or the Obligors (or any of them)
from their obligations under this Deed or otherwise affect those subordination
and priority provisions, including, without limitation:

 

  (a) any time or indulgence granted to or composition with any Obligor or any
other person;

 

  (b) the taking, amendment, compromise, renewal or release of or refusal to
enforce any rights, remedies or Security against or granted by any Obligor or
other member of the Group or any other person;

 

  (c) any legal limitation, disability, incapacity or other circumstance
relating to any Obligor or any other person or any amendment to the terms of
this Deed or any other document or Security (including the Senior Finance
Documents);

 

  (d) any fluctuation in or partial repayment or prepayment of any of the Senior
Liabilities;

 

  (e) the release of any person under the terms of any composition or
arrangement with any creditor of any person;

 

  (f) any amendment (however fundamental) or replacement of a Senior Finance
Document or any other document or security;

 

  (g) any unenforceability, illegality or invalidity of any obligation of any
person under any Senior Finance Document or any other document or security;

 

  (h) any insolvency or similar proceedings; or

 

  (i) any postponement, discharge, restriction, non-profitability or other
similar circumstance affecting any obligation of any person under any Senior
Finance Documents resulting from any insolvency, liquidation or dissolution
proceedings or from any law, regulation or order.

 

24



--------------------------------------------------------------------------------

10. SUBORDINATION ON INSOLVENCY

 

10.1 Subordination of Liabilities

Upon the occurrence of an Insolvency Event in relation to an Obligor or
Intragroup Debtor, claims as between the Finance Parties (and any Subordinated
Creditors against that Obligor or Intragroup Debtor) in respect of the
Intragroup Liabilities, will be subordinate in right of payment to the claims
against that Obligor or Intragroup Debtor in respect of the Senior Liabilities.

 

10.2 Exercise of Rights

 

  (a) Upon the occurrence of an Insolvency Event referred to in Clause 10.1
(Subordination of Liabilities), the Security Agent may, provided it has been
indemnified and/or secured to its satisfaction, and is irrevocably authorised by
the other Finance Parties, the Intragroup Creditors, the Intragroup Debtors and
the Obligors on their behalf:

 

  (i) to demand, claim, enforce and prove for;

 

  (ii) to file claims and proofs, give receipts and take all proceedings and do
all things which the Security Agent considers reasonably necessary to recover;

 

  (iii) to receive distributions of any kind whatsoever in respect or on account
of; and

 

  (iv) to exercise any Voting Powers in respect of,

 

       the Senior Liabilities and/or the Intragroup Liabilities due from that
Obligor and/or Intragroup Debtor for the benefit of and on the instructions of
the Finance Parties.

 

  (b) If, for any reason, the Security Agent is not entitled to take any such
action for the recovery of any such Liabilities or to exercise the Voting
Powers, each of the other Finance Parties, the Intragroup Creditors, the
Intragroup Debtors and the Obligors undertake to take any action, give any
notices and exercise any powers in accordance with the instructions of the
Security Agent from time to time.

 

  (c) Each Finance Party, Intragroup Creditor, Intragroup Debtor and Obligor
will provide all forms of proxy and of representation requested by the Security
Agent for the purpose of exercising the Voting Powers.

 

  (d) Nothing in this Clause 10.2 will entitle the Security Agent to exercise or
require the other Finance Parties to exercise these powers in order to waive or
amend any of the provisions of any of the Senior Finance Documents or waive,
reduce, discharge, or extend the due date for payment of or reschedule any of
the Liabilities.

 

25



--------------------------------------------------------------------------------

10.3 Distribution

Upon the occurrence of an Insolvency Event each of the Shareholder Creditors
that are Parties will:

 

  (a) hold all payments and distributions in cash or kind received or receivable
by it on or after the date of such occurrence in respect of any of the
Liabilities on trust for the Security Agent for application in accordance
Clause 13.1 (Application order (Senior Security));

 

  (b) within three Business Days of demand by the Senior Agent, pay an amount
equal to any of the Liabilities owing to that party and discharged on or after
the date of such occurrence by set-off or otherwise to the Security Agent for
application in accordance with Clause 13.1 (Application order (Senior
Security));

 

  (c) promptly direct the trustee in bankruptcy, liquidator, assignee or other
person distributing the assets of the relevant Obligor or Intragroup Debtor or
their proceeds to pay distributions in respect of the Liabilities directly to
the Security Agent; and

 

  (d) promptly use its reasonable efforts to undertake any action requested by
the Senior Agent or the Security Agent to give effect to this Clause 10.3.

 

10.4 General Forbearance

In connection with any Insolvency Event involving a case or proceeding under the
bankruptcy laws of the United States, each Finance Party or Intragroup Creditor
or Shareholder Creditor:

 

  (a) waives any right to challenge or dispute actions in accordance with this
Deed and the Transaction Security Documents taken by the Security Agent in
respect of the Liabilities (or any Supplemental Security) to seek adequate
protection with respect to the Security securing the Liabilities (or the
Security represented by such Supplemental Security) as provided herein; and

 

  (b) consents to any use of cash collateral approved by the Security Agent in
respect of the Liabilities, provided that such proceeds are treated in
accordance with the Security priorities established herein and in the
Transaction Security Documents.

 

11. FAILURE OF TRUSTS

If any trust intended to arise pursuant to Clause 8 (Turnover) or Clause 10.3
(Distribution) fails or for any reason (including the laws of any jurisdiction
in which any assets, moneys, payments or distributions may be situated) cannot
be given effect to, the relevant Party will pay to the Security Agent for
application in accordance with Clause 13.1 (Application order (Senior Security))
an amount equal to the amount (or the value of the relevant assets) intended to
be so held in trust for the Security Agent.

 

26



--------------------------------------------------------------------------------

12. ENFORCEMENT OF SECURITY

 

12.1 Exemption

A Finance Party shall not be responsible to any other Finance Party or
Intragroup Creditor with respect to any instructions given or not given to the
Security Agent in relation to or in connection with any of the Transaction
Security Documents, provided in each case such Finance Party acts in good faith
and in accordance with their obligations under this Deed and the applicable
Senior Finance Documents.

 

12.2 Release of Security upon Disposal

On any disposal permitted by the Senior Finance Documents before the
commencement of any Enforcement Action, the Senior Agent (who in turn is
authorised by each Finance Party or Intragroup Creditor) hereby authorises the
Security Agent:

 

  (a) to release the assets disposed of from any Transaction Security and any
guarantee arising under any Senior Finance Document; and

 

  (b) to release any Intragroup Debtor whose shares are being disposed of from
any Intragroup Liabilities it may have; and

 

  (c) to issue any certificates of non-crystallisation of any floating charge
that may, in the absolute discretion of the Senior Agent, be considered
necessary or desirable.

 

12.3 Mandatory Prepayments

If under the terms of Clause 12 (Mandatory Prepayment) of the Senior Facilities
Agreement, any Obligor is required to apply all or any portion of any proceeds
or other monies in prepayment of any Senior Liabilities, such obligations shall
be satisfied, if the amount of such proceeds or monies required to be so applied
is applied in or towards prepayment of the Senior Liabilities in accordance with
the terms of the Senior Facilities Agreement, and the consent of any other Party
to this Deed shall not be required for application in accordance with this
Clause 12.3.

 

12.4 Release of Security upon Enforcement Action

If any assets are to be sold or otherwise disposed of by or on behalf of the
Security Agent (or at the request of the Security Agent, in each case on the
instructions of the Senior Agent)), either as a result of the enforcement of the
relevant Transaction Security or a disposal by an Obligor after any Enforcement
Action, the Security Agent may (at the cost of the Obligors) release the
relevant assets from the Transaction Security and may enter into, on behalf of
any other Party:

 

  (a) any release of the Transaction Security or any other claim over that asset
(including any claim of contribution or subrogation by any other Obligor) and to
issue any certificate of non-crystallisation of any floating charge that may, in
the absolute discretion of the Senior Agent, be considered necessary or
desirable;

 

27



--------------------------------------------------------------------------------

  (b) if the asset disposed of consists of all of the shares (being shares held
by an Obligor) in the share capital of an Obligor or any Holding Company of an
Obligor, any release of that Obligor or Holding Company or any of its
Subsidiaries from any Liabilities it may have to any Finance Party, Intragroup
Creditor or other Obligor, whether actual or contingent, in its capacity as a
guarantor or borrower; or

 

  (c) if the asset disposed of consists of all of the shares in the share
capital of an Obligor or any holding company of that Obligor and if the Security
Agent wishes to sell, transfer, assign or otherwise dispose of any intercompany
loans, receivables or other Liabilities owed by or to that Obligor, any
agreement to dispose of all or any part of those intercompany loans, receivables
or other Liabilities on behalf of the relevant Finance Party, Intragroup
Creditor and Obligors (with the proceeds thereof being applied as if they were
the proceeds of enforcement of the Transaction Security).

 

12.5 Release Conditions

 

  (a) Each Finance Party and Intragroup Creditor hereby undertakes in favour of
the Agents to execute any releases or other documents and take any action which
the Agents may reasonably require in order to give effect to the provisions of
this Clause 12, provided that any such release, document or action shall be
without representation or warranty from, or recourse to, any other Finance Party
or Intragroup Creditor.

 

  (b) The release of any member of the Group as contemplated in this Clause 12
will not affect or otherwise reduce the obligations and/or liabilities of any
other member of the Group to any of the Finance Parties or Intragroup Creditors.

 

13. APPLICATION OF RECOVERIES

 

13.1 Application order (Senior Security)

All amounts from time to time received or recovered by the Security Agent which
it is instructed by the Senior Agent as being required to be applied in
satisfaction of some or all of the Senior Liabilities under this Deed and all
other amounts received by it from any Obligor in respect of any Senior
Liabilities (other than those payments that are permitted pursuant to, and are
made in accordance with the terms of, the Senior Finance Documents) (whether
under the turnover provisions or otherwise) shall be applied by the Security
Agent in the following order of priority:

 

  (a) first, in or towards payment of amounts payable (including unpaid fees,
costs and expenses and interest thereon provided for under the Senior Finance
Documents) to the Security Agent (and any receiver, administrator, delegate,
adviser, agent or co-trustee appointed by it) under any of the Senior Finance
Documents;

 

  (b) second, in or towards payment of unpaid costs and expenses properly
incurred by or on behalf of the Finance Parties (other than the Security Agent)
and the On-Loan Facility Agent in connection with the realisation or enforcement
of the Senior Security;

 

28



--------------------------------------------------------------------------------

  (c) third, in payment to the Senior Agent in or towards any unpaid costs and
expenses of the Senior Agent and On-Loan Agent;

 

  (d) fourth, in payment pro rata of any accrued interest due and payable but
unpaid under the Senior Facilities Agreement and any amounts due and payable but
unpaid under the Hedging Documents (other than any termination payments under
any Hedging Document);

 

  (e) fifth, in payment pro rata of any principal, and any termination payment,
due and payable but unpaid under the Senior Facilities Agreement and the Hedging
Documents;

 

  (f) sixth, to the extent received from CEDC pursuant to the CEDC Subordination
Deed, to CEDC; and

 

  (g) seventh, in payment of any surplus to the relevant Obligors or other
persons entitled to it,

and pending such application, once received by the Security Agent, such amounts
shall be held on trust by the Security Agent for the persons entitled to them.

 

13.2 Appropriations

Each Finance Party may (subject to the provisions of this Deed and the other
Senior Finance Documents ):

 

  (a) apply any moneys received from the Security Agent under Clause 13.1
(Application order (Senior Security)) to any part of the Liabilities owed to it
in any order or manner which it may determine; and

 

  (b) hold any moneys received from the Security Agent under Clause 13.1
(Application order (Senior Security)) in a suspense account (bearing interest at
a market rate usual for accounts of that type) unless and until those moneys are
sufficient in aggregate in order to discharge that Finance Party’s portion of
the relevant Liabilities in full.

 

13.3 Non-cash Distributions

If the Security Agent receives any distribution otherwise than in cash in
respect of any of the Liabilities, the Security Agent shall realise such
distributions in the manner determined by the Senior Agent and shall apply the
proceeds of such realisation in accordance with Clause 13.1 (Application order
(Senior Security)).

 

13.4 Sums received by an Obligor

If an Obligor receives any sum which, pursuant to any of the Senior Finance
Documents, should have been paid to the Security Agent, that sum shall promptly
be paid to the Security Agent for application in accordance with Clause 13.1
(Application Order (Senior Security)) and pending such payment shall be held by
such Obligor on trust for the Security Agent.

 

29



--------------------------------------------------------------------------------

13.5 Certificates

The Security Agent may rely on any certificate made or given by the Senior Agent
as to the existence and amount of any Secured Obligation.

 

13.6 Conversion of Currencies

If the Security Agent receives any amount under this Deed or otherwise in
respect of any of the Liabilities in a currency other than, prior to the Final
Discharge Date, the currency of the Senior Liabilities, the Security Agent may
convert such amount into the currency of the relevant Liabilities at the spot
rate of exchange nominated by the Senior Agent for the purchase of such currency
in the London foreign exchange market with the currency of the amount received.

 

13.7 Preservation of Liabilities

None of the Liabilities shall be deemed reduced:

 

  (a) by the receipt of any amount by any Finance Party or Intragroup Creditor,
if and to the extent that, by virtue of the operation of this Deed, such amount
is required to be paid over to (and pending such payment held upon trust for)
the Security Agent for application and distribution pursuant to the terms
hereof; or

 

  (b) by the receipt of any amount by the Security Agent pursuant to the terms
of this Deed for application pursuant to the terms hereof,

unless and until such amount is actually applied and distributed by the Security
Agent pursuant to and in accordance with Clause 13.1 (Application order (Senior
Security)).

 

14. PRO RATA SHARING

 

14.1 Recoveries

Subject as provided in Clause 14.2 (Exceptions), if any Senior Finance Party
(the “Recovering Party”) receives (by way of payment, set-off or otherwise) an
amount in discharge of the Senior Liabilities (such amount a “Recovery”) after a
Declared Default has occurred other than as a result of a payment under
Clause 13.1 (Application order (Senior Security)) then:

 

  (a) within two Business Days of receipt of the Recovery, the Recovering Party
shall pay to the Security Agent an amount equal (or equivalent) to such
Recovery;

 

  (b) the Security Agent shall redistribute such payment in accordance with
Clause 13.1 (Application order (Senior Security)); and

 

  (c) save for any receipt by the Recovering Party as a result of the operation
of paragraph (b) above, as between the relevant Obligor and the Recovering Party
the Recovery shall be treated and deemed as not having been paid.

 

30



--------------------------------------------------------------------------------

Each Senior Finance Party shall notify the Security Agent promptly of any such
Recovery by it other than by payment through the Security Agent. If any Recovery
subsequently has to be wholly or partly refunded by the Recovering Party which
paid an amount equal thereto to the Security Agent under paragraph (a) above,
each Senior Finance Party to which any part of that amount was distributed
shall, on request from the Recovering Party, repay to the Recovering Party that
Senior Finance Party’s pro rata share of the amount which has to be refunded by
the Recovering Party.

 

14.2 Exceptions

The provisions of Clause 14.1 (Recoveries) shall not apply to any Ancillary
Lender to the extent that any amount is received or recovered by an Ancillary
Lender as a result of exercising rights arising under the Ancillary Documents to
set off sums due and payable by and to it under those documents or to any Hedge
Provider as a result of exercising rights to net sums due and payable by and to
it under the Hedging Agreements.

 

14.3 Loss Sharing

Subject to Clause 4.8 (Impaired Recovery in relation to a Hedging Agreement):

 

  (a) if for any reason any of the Senior Liabilities remain undischarged and
any resulting losses are not being borne by the Senior Lenders and the Hedge
Providers pro rata to the amount which their respective Commitments (under and
as defined in the Senior Facilities Agreement and, in the case of the Hedge
Providers, determined in accordance with paragraph (b) below) to the Total
Commitments (defined and determined as aforesaid) at the Enforcement Date, the
Finance Parties shall make such payments between themselves as the Senior Agent
shall require to ensure that after taking into account such payments such losses
are borne by the Finance Parties pro rata to their Commitments (defined and
determined as aforesaid); and

 

  (b) for the purpose of this Clause 14.3 the Total Commitments (under and as
defined in the Senior Facilities Agreement) will be notionally increased by a
Mark-to-market Amount with respect to each Hedge Providers’ interest in the
Hedging Liabilities on the Enforcement Date and each Hedge Provider shall be
deemed to have a Commitment (under and as defined in the Senior Facilities
Agreement) in a Mark-to-market Amount with respect to the Hedging Liabilities
owed to it.

 

14.4 Indemnity

The Obligors will fully indemnify each of the Finance Parties on demand for the
amount of any payment or distribution in accordance with this Clause 14 (Pro
Rata Sharing) to the extent that any such payment or distribution would
otherwise result in the reduction or discharge of the Senior Liabilities.

 

14.5 Adjustments

To the extent that by reason of applicable law the Security Agent or the Senior
Agent is not able to apply amounts received pursuant to the enforcement of
guarantees and

 

31



--------------------------------------------------------------------------------

the Transaction Security in payment to the Finance Parties pro rata to the
outstanding Senior Liabilities due to such Finance Parties, such amount shall be
applied as the Senior Agent shall reasonably determine in accordance with
applicable law subject to the Finance Parties making any payments required
between themselves in order to place each of the Finance Parties in the same
position as they would have been in had such amounts been able to be applied the
Senior Liabilities on a pro rata basis.

 

15. STATUS OF OBLIGORS AND WARRANTIES

 

15.1 Obligors’ Acknowledgements and Undertakings

Each Obligor acknowledges the priorities, rights and obligations set out in this
Deed and undertakes with each of the Finance Parties to observe the provisions
of this Deed and not to take or agree to take, or receive or agree to receive
the benefit of, any action which may in any way prejudice or adversely affect
the implementation of the provisions of this Deed or do or permit to be done
anything which would be inconsistent with any provision of this Deed.

 

15.2 Representations of Certain Parties

Each Intragroup Creditor, Intragroup Debtor or Shareholder Creditor makes the
representations and warranties set out in this Clause 15.2 to each Finance Party
only in relation to itself, in each case on the date of this Deed or (if later)
the date on which it becomes a Party:

 

  (a) it is duly incorporated (if a corporate person) or duly established (in
any other case) and validly existing under the law of its jurisdiction of
incorporation or formation;

 

  (b) it has the power to own its own assets and carry on its business as it is
being, and is proposed to be, conducted;

 

  (c) subject to any applicable Legal Reservations, the obligations expressed to
be assumed by it in this Deed are legal, valid, binding and enforceable;

 

  (d) the entry into and performance by it of, and the transactions contemplated
by, this Deed do not and will not conflict with: (i) any law or regulation
applicable to it; (ii) its Constitutional Documents; or (iii) any agreement or
instrument binding on it or any of its assets, in each case to the extent that
it would reasonably be expected to have a Material Adverse Effect;

 

  (e) it has the power to enter into, perform and deliver, and has taken all
necessary action to authorise its entry into, performance and delivery of this
Deed and the transactions contemplated by this Deed;

 

  (f) subject to any applicable Legal Reservations, all Authorisations required
for the performance by it of this Deed and the transactions contemplated by this
Deed and to make this Deed admissible in evidence in its jurisdiction of
incorporation have been obtained or effected and are in full force and effect;
and

 

32



--------------------------------------------------------------------------------

  (g) subject to the Security under the Transaction Security, it is the sole
beneficial owner of the Intragroup Liabilities, Restricted Parent to Subsidiary
Debt or Shareholder Loans (as relevant) owed to it.

 

16. INFORMATION AND CO-OPERATION

 

16.1 Defaults

 

  (a) The Senior Agent will notify the Security Agent promptly upon its becoming
aware of the occurrence of any Senior Default.

 

  (b) Each Party to this Deed will notify each Agent of any breach of the
provisions of this Deed promptly upon its becoming aware of the same.

 

16.2 Waiver of Defaults

Upon the waiver or remedy of a Senior Default in accordance with the applicable
Senior Finance Documents, the Senior Agent will promptly notify the others in
writing of that waiver or remedy.

 

16.3 Amounts of Liabilities

The Senior Agent will, from time to time and following written request by the
Security Agent, notify the Security Agent in writing of the amount of the
Liabilities in respect of the Senior Finance Documents as to which such Agent is
Agent.

 

16.4 Other Information

Each Obligor (on behalf of itself and each other member of the Group) authorises
each Finance Party to disclose to each other Finance Party all information which
relates to it or to the Group as a whole or to any member of the Group and which
is possessed by that Finance Party in connection with any Senior Finance
Document (including information regarding the respective amounts of Liabilities
outstanding from time to time).

 

16.5 Co-operation

Each Party undertakes to use all reasonable endeavours to ensure that any
Security for any of the Senior Liabilities from time to time held or obtained
from any member of the Group shall be constituted by the Transaction Security
Documents and/or the Supplemental Security (if applicable) and held by the
Security Agent, in its own name or as agent or trustee, for the benefit of the
Finance Parties in accordance with and to the extent of, their respective
priority entitlements set out in this Deed, provided that the Supplemental
Security may be held by Ancillary Lenders and/or Hedge Providers in accordance
with and subject to the terms of this Deed. If for any reason it is not possible
for any Security for the Senior Liabilities to be held by the Security Agent in
such manner, the Parties shall procure that any alternative holder of Security
shall, as a condition precedent to its accepting any such Security, adhere to
this Deed by accepting obligations mutatis mutandis identical in all material
respects to those incumbent on the Security Agent under this Deed. Any Ancillary
Lender or Hedge Provider that holds Supplemental Security agrees that it shall
have obligations in respect of such Supplemental Security mutatis mutandis
identical in all material respects to those incumbent on the Security Agent
under this Deed.

 

33



--------------------------------------------------------------------------------

16.6 Consultation

 

  (a) The Senior Agent shall consult with and instruct the Security Agent
regarding the taking of any formal steps to exercise any remedy against any
member of the Group or taking or giving any instructions to the Security Agent
to take other Enforcement Action and generally with regard to significant
matters affecting the rights of the Parties as regulated by this Deed.

 

  (b) Nothing in this Clause 16.6 or elsewhere in this Deed will invalidate or
otherwise affect any action or step taken in accordance with the provisions of
this Deed without any such consultation.

 

16.7 Ranking Overseas

Each Party undertakes to use all reasonable endeavours to ensure that the
provisions of this Deed as to the relative ranking of priorities and
subordination as between the Finance Parties and the Intragroup Creditors shall
be given effect to in all relevant jurisdictions.

 

17. POWERS OF ATTORNEY

 

17.1 Appointment by the Finance Parties and Intragroup Creditors

By way of security for the performance of its obligations under this Deed, each
of the Finance Parties and the Intragroup Creditors irrevocably appoints the
Security Agent, who accepts and declares an interest therein, individually as
its attorney (with full power to appoint substitutes and to delegate) in its
name and on its behalf to do anything which such Finance Party (a) has
authorised the Security Agent, or the Senior Agent to do under this Deed or
(b) is required to do by this Deed but has failed to do for a period of 10
Business Days after receiving notice from the Senior Agent or the Security Agent
requiring it to do so.

 

17.2 Appointment by the Obligors

By way of security for the performance of its obligations under this Deed, each
of the Obligors irrevocably appoints the Security Agent, any receiver appointed
pursuant to any Security Document and their respective delegates and
sub-delegates to be its attorney acting severally (or jointly with any other
such attorney) and on its behalf and in its name or otherwise to do any and
every thing which:

 

  (a) such Obligor is obliged to do under the terms of this Deed but has failed
to do for a period of 5 Business Days after notice from the Security Agent
requiring it to do so; or

 

  (b) following a Declared Default, which such attorney considers necessary or
desirable in order to enable the Security Agent or such attorney to exercise the
rights conferred on it by this Deed or by law.

 

34



--------------------------------------------------------------------------------

17.3 Ratification of Acts

Without prejudice to the generality of Clauses 17.1 (Appointment by the Finance
Parties and Intragroup Creditors) and 17.2 (Appointment by the Obligors), each
of the Finance Parties, the Intragroup Creditors and the Obligors hereby
undertakes with the Security Agent and/or the Senior Agent that promptly upon
request, each Finance Party, Intragroup Creditors or Obligor will ratify and
confirm all transactions entered into and other actions by the Security Agent
and/or the Senior Agent (or any of their substitutes or delegates) in the proper
exercise of the power of attorney granted to it hereunder.

 

18. THE SECURITY AGENT

 

18.1 Declaration of Trust

To the extent the Transaction Security is not transferred, charged or granted to
the Security Agent, on trust, and subject to the provisions of Clause 18.5
(Non-Trust Jurisdictions), the Security Agent declares itself trustee of the
Senior Security (other than the On-Loan Finance Documents) to hold on trust for
the Finance Parties to hold such Security on the terms and subject to the
conditions set out in this Deed (including those set out in Schedule 4 (Security
Agent Provisions) and any reference in Clause 17 (Powers of Attorney) and this
Clause 18 and Schedule 4 (Security Agent Provisions), to “Security Agent” and
“Transaction Security” shall be construed in relation to any Senior Security
(other than the On-Loan Finance Documents) and any Debt Liability to mean the
Security Agent and/or the Senior Security (other than the On-Loan Finance
Documents), mutatis mutandis.

 

18.2 Provisions Supplemental to the provisions of the Trustee Act 1925 and the
Trustee Act 2000 (the “Trustee Acts”)

Where there are any inconsistencies between the Trustee Acts and the provisions
of this Deed, the provisions of this Deed shall, to the extent allowed by law,
prevail and, in the case of any such inconsistency with the Trustee Act 2000,
the provisions of this Deed shall constitute a restriction or exclusion for the
purposes of that Act. The Security Agent shall have such rights, powers,
authorities and discretions as are conferred on trustees by the Trustee Acts
together with such rights, powers and discretions as are reasonably incidental
thereto and by way of supplement to the Trustee Acts such rights, powers,
authorities and discretions as expressly provided in the following provisions of
this Clause 18 and as further declared in Schedule 4 (Security Agent Provisions)
to this Deed. Section 1 of the Trustee Act 2000 shall not apply to any function
of the Security Agent, provided that if the Security Agent fails to show the
degree of care and diligence required of it as trustee, nothing in this Deed
shall relieve or indemnify it from or against any liability that would otherwise
attach to it in respect of any gross negligence or wilful misconduct of which it
may be guilty.

 

18.3 Rights, Duties, Powers, Discretions and Remuneration of the Security Agent

 

  (a) The Security Agent shall have such rights, powers, authorities and
discretions as are conferred on it by this Deed and the Transaction Security
Documents (other than the On-Loan Finance Documents) together with such rights,
powers and discretions as are reasonably incidental thereto.

 

35



--------------------------------------------------------------------------------

  (b) Notwithstanding any provision in this Deed to the contrary, the Security
Agent may, in its absolute discretion refrain from taking any (or any further)
action or exercising any right, power, authority or discretion under or in
respect of this Deed or any Security Document (other than the On-Loan Finance
Documents) until it has received instructions from the Senior Agent as to
whether (and/or the way in which) such action, right, power, authority or
discretion is to be taken or exercised.

 

  (c) The Security Agent shall not be required to take any action in accordance
with any instructions from the Senior Agent in respect of this Deed or any of
the Transaction Security Documents (other than the On-Loan Finance Documents)
unless it has been indemnified and/or secured to its satisfaction (whether by
way of payment in advance or otherwise) against all actions, proceedings, claims
and demands to which it may render itself liable and all costs, charges,
damages, expenses and liabilities which it may incur by so doing.

 

  (d) The Security Agent shall be entitled to such remuneration as it may from
time to time agree with the Company. The Security Agent shall not by virtue of
receiving any such remuneration or other payment be deprived of any rights,
powers, privileges or immunities which a gratuitous trustee would have had in
relation to this Deed or any of the Transaction Security Documents (other than
the On-Loan Finance Documents).

 

18.4 Indemnity to Security Agent and Counter-Indemnity

 

  (a) To the extent that an Obligor does not do so on demand or is not obliged
to do so, each Secured Party hereby jointly and severally agrees to indemnify
the Security Agent on demand against any action, charge, claim, cost, damage,
demand, expense (including legal fees), liability, loss or proceeding which may
be brought, made or preferred against or suffered, sustained or incurred by the
Security Agent in complying with any instructions from any of the Finance
Parties or otherwise sustained or incurred by the Security Agent in connection
with this Deed or any Senior Finance Document (other than a On-Loan Finance
Document) or its rights, powers, authorities, discretions, duties, obligations
and responsibilities under any such document except to the extent that the
liability or loss arises directly from the Security Agent’s gross negligence or
wilful misconduct.

 

  (b) To the extent that a Secured Party is required to indemnify the Security
Agent pursuant to paragraph (a) above as a result of any action which the
Company or any member of the Group is required to take but does not, the Company
agrees to indemnify each such Secured Party within 3 Business Days’ of demand
against any amount it has paid to the Security Agent pursuant to paragraph
(a) above.

 

18.5 Non-Trust Jurisdictions

It is hereby agreed that, in relation to any jurisdiction the courts of which
would not recognise or give effect to the trusts expressed to be created by this
Deed, the relationship of the Finance Parties to the Security Agent shall,
except to the extent provided otherwise in the Transaction Security Documents
(other than the On-Loan Finance Documents), be construed as one of principal and
agent but, to the extent permissible under the laws of such jurisdiction, all
the other provisions of this Deed shall have full force and effect between the
Parties.

 

36



--------------------------------------------------------------------------------

18.6 Covenant to Pay

Each Obligor (other than an On-Loan Obligor) hereby covenants with the Security
Agent as trustee for the relevant Finance Parties that on demand of the Security
Agent such Obligor shall discharge all obligations which are then due and
payable and which such Obligor may at any time owe to the Security Agent
(whether for its own account or as trustee for the Finance Parties) or any of
the other Finance Parties (whether for their own account or as trustee or agent
of the persons who such Finance Parties represent or for whom they act) under or
pursuant to the Senior Finance Documents (other than the On-Loan Finance
Documents) including any liability in respect of any further advances made under
the Senior Finance Documents (other than the On-Loan Finance Documents), whether
present or future, actual or contingent (and whether incurred solely or jointly
and whether as principal or as surety or in some other capacity) and each
Obligor (other than an On-Loan Obligor) shall pay to the Security Agent when due
and payable every sum at any time owing, due or incurred by such Obligor to the
Security Agent (whether for its own account or as trustee for the Finance
Parties) or any of the other Finance Parties (whether for their own account or
as trustee or agent of the persons who such Finance Parties represent or for
whom they act) in respect of any such liabilities.

 

18.7 Parallel Debt Obligation

 

  (a) Each Obligor (other than an On-Loan Obligor) and the Security Agent
acknowledge that the obligations of each Obligor (other than an On-Loan Obligor)
under Clause 18.6 (Covenant to Pay) above are several and separate and
independent from, and shall not in any way limit or affect, the corresponding
obligations of that Obligor to any Finance Party under any Senior Finance
Document (its “Corresponding Debt”) nor shall the amounts for which each Obligor
(other than an On-Loan Obligor) is liable under Clause 18.6 (Covenant to Pay)
above (its “Parallel Debt”) be limited or affected in any way by its
Corresponding Debt, provided that:

 

  (i) the Parallel Debt of each Obligor (other than an On-Loan Obligor) shall be
decreased to the extent that its Corresponding Debt has been irrevocably paid or
(in the case of guarantee obligations) discharged; and

 

  (ii) the Corresponding Debt of each Obligor (other than an On-Loan Obligor)
shall be decreased to the extent that its Parallel Debt has been irrevocably
paid or (in the case of guarantee obligations) discharged.

 

  (b) For the purpose of this Clause 18.7, the Security Agent acts in its own
name and not as a trustee, and its claims in respect of the Parallel Debt shall
not be held on trust. The Security granted under the Senior Finance Documents
(other than the On-Loan Finance Documents) to the Security Agent to secure the
Parallel Debt is granted to the Security Agent in its capacity as creditor of
the Parallel Debt and shall not be held on trust.

 

37



--------------------------------------------------------------------------------

  (c) All monies received or recovered by the Security Agent pursuant to this
Clause 18.7, and all amounts received or recovered by the Security Agent from or
by the enforcement of any Security granted to secure the Parallel Debt, shall be
applied in accordance with this Deed.

 

  (d) Without limiting or affecting the Security Agent’s rights against the
Obligors (whether under this Clause 18.7 or under any other provision of the
Senior Finance Documents), each Obligor acknowledges that nothing in this
Clause 18.7 shall impose any obligation on the Security Agent to advance any sum
to any Obligor or otherwise under any Senior Finance Document.

 

  (e) In addition, but without prejudice to the foregoing, the Security Agent
shall be the joint creditor (together with the relevant Finance Party) of all
obligations of each Obligor (other than the On-Loan Obligors) towards each of
the Finance Parties under the Senior Finance Documents.

 

19. COSTS AND EXPENSES

Clause 22 (Costs and Expenses) of the Senior Facilities Agreement shall apply to
this Deed, as if set out herein, mutatis mutandis.

 

20. ROLE OF THE ON-LOAN FACILITY AGENT

 

20.1 Appointment of the On-Loan Facility Agent

 

  (a) Nowdo Limited and the Finance Parties acknowledge and agree that the
On-Loan Facility Agent has been appointed by Nowdo Limited to act as On-Loan
Facility Agent under the On-Loan Facility Agreement and that, subject to Clause
20.8 (Exclusion of liability):

 

  (i) Nowdo Limited has irrevocably instructed the On-Loan Facility Agent to
exercise its rights, powers, authorities and discretions (if any) under the
On-Loan Finance Documents to ensure, to the extent reasonably practicable (in
the opinion of the On-Loan Facility Agent acting in good faith) and to the
extent it is reasonably able to by such exercise, that sums payable by Nowdo
Limited under any Funding Loan (as defined in the On-Loan Facility Agreement and
being, at the date of this Deed, the Senior Facilities Agreement) will be
available in the amounts and at the times required by such Funding Loan (while
acknowledging and agreeing that the On-Loan Facility Agent shall not be liable
to Nowdo Limited, any Senior Finance Party or any other person for any shortfall
or timing mismatch in such payments);

 

  (ii) Nowdo Limited acknowledges and agrees (without prejudice to any other
provision of this Clause 20) that the On-Loan Facility Agent shall be fully
protected and have no liabilities to it if the On-Loan Facility Agent acts or
refuses to act on the basis of the On-Loan Facility Agent’s good faith belief
that such action or inaction is in accordance with paragraph (i) above or Clause
20.6 (Majority Lenders’ instructions), and that this paragraph (ii) overrides
any conflicting instructions Nowdo Limited may seek to give the On-Loan Facility
Agent under the On-Loan Facility Documents or otherwise;

 

38



--------------------------------------------------------------------------------

  (iii) the On-Loan Facility Agent, in such capacity, has no other obligations
under or in respect of the On-Loan Finance Documents to Nowdo Limited or any
other person; and

 

  (iv) the On-Loan Facility Agent shall be fully protected and have no
liabilities to any Party if it acts in accordance with Clause 20.6 (Majority
Lenders’ instructions).

For the avoidance of doubt, each of the Finance Parties authorises the On-Loan
Facility Agent to exercise the rights, powers, authorities and discretions
specifically given to the On-Loan Facility Agent under or in connection with the
On-Loan Finance Documents together with any other incidental rights, powers,
authorities and discretions, all in accordance with this Clause 20.

 

  (b) Each of the Parties agrees that, to the extent it is able using its
reasonable commercial endeavours (whether acting alone or together), it shall
procure that the On-Loan Facility Agent shall at all times be the Senior Agent
and that in the event of any resignation or termination of the On-Loan Facility
Agent under the On-Loan Finance Documents it shall, to the extent it is able
using its reasonable commercial endeavours (whether acting alone or together),
procure that the successor On-Loan Facility Agent accedes to this Deed as the
On-Loan Facility Agent.

 

  (c) The Parties agree that, in the event of a conflict between the terms of
any On-Loan Finance Document and this Clause 20, this Clause 20 shall prevail.

 

  (d) Each of the Agents agrees (and the Security Agent is directed by the
Senior Agent to agree) that it shall give the On-Loan Facility Agent such
information regarding required payments, interest and rate setting dates,
currencies and other information it reasonably requests regarding the Senior
Finance Documents for which such Agent is agent to enable the On-Loan Facility
Agent to comply with its obligations under paragraph (a)(i) above, and each of
the Parties consents to the Agents providing the On-Loan Facility Agent with
such information.

 

20.2 Duties of the On-Loan Facility Agent

 

  (a) Nowdo Limited authorises the On-Loan Facility Agent to disclose any
document or information it receives in its capacity as On-Loan Facility Agent to
any Party and to any Finance Party on the same basis and to the same extent as
if such information had been delivered to the Senior Agent for such Finance
Party.

 

  (b) The On-Loan Facility Agent is not obliged to review or check the adequacy,
accuracy or completeness of any document or information it forwards to another
Party or Finance Party.

 

39



--------------------------------------------------------------------------------

  (c) If the On-Loan Facility Agent receives notice from a Party referring to
the On-Loan Facility Agreement, describing a Senior Default (or a Senior Default
as defined in the On-Loan Facility Agreement) and stating that the circumstance
described is such a Senior Default, it shall promptly notify the Agents.

 

  (d) If the On-Loan Facility Agent is aware of the non-payment of any
principal, interest, commitment fee or other fee or amount payable to Nowdo
Limited or the On-Loan Facility Agent under the On-Loan Finance Documents it
shall promptly notify the other Finance Parties.

 

  (e) The On-Loan Facility Agent’s duties under the Senior Finance Documents are
solely mechanical and administrative in nature.

 

20.3 No fiduciary duties

 

  (a) Nothing in the On-Loan Finance Documents or this Clause 20 constitutes the
On-Loan Facility Agent, any Issuing Bank under the On-Loan Finance Documents or
any Ancillary Lender under the On-Loan Finance Documents as a trustee or
fiduciary of any other person.

 

  (b) None of the On-Loan Facility Agent, the Issuing Bank and each Ancillary
Lender shall be bound to account to any person for any sum or the profit element
of any sum received by it for its own account.

 

20.4 Business with the Group

The On-Loan Facility Agent, the Issuing Bank and each Ancillary Lender may
accept deposits from, lend money to and generally engage in any kind of banking
or other business with any member of the Group.

 

20.5 Rights and discretions

 

  (a) The On-Loan Facility Agent and the Issuing Bank may rely on:

 

  (i) any representation, notice or document believed by it to be genuine,
correct and appropriately authorised; and

 

  (ii) any statement made by a director, authorised signatory or employee of any
person regarding any matters which may reasonably be assumed to be within his
knowledge or within his power to verify.

 

  (b) The On-Loan Facility Agent may assume (unless it has received notice to
the contrary in its capacity as On-Loan Facility Agent) that:

 

  (i) no Senior Default (or Senior Default as defined in the On-Loan Facility
Agreement) has occurred (unless it has actual knowledge of such a Senior
Default);

 

  (ii) any right, power, authority or discretion vested in any person under any
of the Senior Finance Documents or the On-Loan Finance Documents has not been
exercised; and

 

40



--------------------------------------------------------------------------------

  (iii) any notice or request made by the Parent, the Company or the Target is
made on behalf of and with the consent and knowledge of all the On-Loan
Obligors.

 

  (c) The On-Loan Facility Agent may engage, pay for and rely on the advice or
services of any lawyers, accountants, surveyors or other experts.

 

  (d) The On-Loan Facility Agent may act in relation to the On-Loan Finance
Documents through its personnel and agents.

 

  (e) The On-Loan Facility Agent may disclose to any other Party any information
it reasonably believes it has received as agent under the On-Loan Finance
Documents.

 

  (f) Notwithstanding any other provision of any On-Loan Finance Document to the
contrary, none of the On-Loan Facility Agent, the Issuing Bank or any Ancillary
Lender is obliged to do or omit to do anything if it would or might in its
reasonable opinion constitute a breach of any law or regulation or a breach of a
fiduciary duty or duty of confidentiality.

 

20.6 Majority Lenders’ instructions

 

  (a) The On-Loan Facility Agent shall (i) exercise any right, power, authority
or discretion vested in it as Facility Agent in accordance with any instructions
given to it by the Majority Senior Creditors (or, if so instructed by the
Majority Senior Creditors, refrain from exercising any right, power, authority
or discretion vested in it as On-Loan Facility Agent) and (ii) not be liable for
any act (or omission) if it acts (or refrains from taking any action) in
accordance with an instruction of the Majority Senior Creditors.

 

  (b) The On-Loan Facility Agent may refrain from acting in accordance with the
instructions of the Majority Senior Creditors until it has received such
security as it may require for any cost, loss or liability (together with any
associated VAT) which it may incur in complying with the instructions.

 

  (c) In the absence of instructions from the Majority Senior Creditors, the
On-Loan Facility Agent may act (or refrain from taking action) as it considers
to be in the best interest of the Finance Parties (subject always to paragraph
(a) of Clause 20.1 (Appointment of the On-Loan Facility Agent) under the Senior
Finance Documents.

 

20.7 Responsibility for documentation

None of the On-Loan Facility Agent, the Issuing Bank or any Ancillary Lender:

 

  (a) is responsible for the adequacy, accuracy and/or completeness of any
information (whether oral or written) supplied by the On-Loan Facility Agent,
the Issuing Bank, an Ancillary Lender, an Obligor, an On-Loan Obligor or any
other person given in or in connection with any Senior Finance Document, any
On-Loan Finance Document or the Information Memorandum or the Reports or the
transactions contemplated in the Senior Finance Documents or the On-Loan Finance
Documents; or

 

41



--------------------------------------------------------------------------------

  (b) is responsible for the legality, validity, effectiveness, adequacy or
enforceability of any Senior Finance Document, the Transaction Security or any
On-Loan Finance Document or any other agreement, arrangement or document entered
into, made or executed in anticipation of or in connection with any Senior
Finance Document or the Transaction Security or any On-Loan Finance Document.

 

20.8 Exclusion of liability

 

  (a) Without limiting paragraph (b) below, none of the On-Loan Facility Agent,
the Issuing Bank, or any Ancillary Lender will be liable (including, without
limitation, for negligence or any other category of liability whatsoever) for
any action taken by it under or in connection with any On-Loan Finance Document,
unless directly caused by its gross negligence or wilful misconduct.

 

  (b) No Party (other than the On-Loan Facility Agent, the Issuing Bank or an
Ancillary Lender (as applicable)) may take any proceedings against any officer,
employee or agent of the On-Loan Facility Agent, the Issuing Bank or any
Ancillary Lender, in respect of any claim it might have against the On-Loan
Facility Agent, the Issuing Bank or an Ancillary Lender or in respect of any act
or omission of any kind by that officer, employee or agent in relation to any
On-Loan Finance Document, any Senior Finance Document or any Transaction
Document and any officer, employee or agent of the On-Loan Facility Agent, the
Issuing Bank or any Ancillary Lender may rely on this Clause.

 

  (c) The On-Loan Facility Agent will not be liable for any delay (or any
related consequences) in crediting an account with an amount required under the
On-Loan Finance Documents to be paid by the Facility Agent if the On-Loan
Facility Agent has taken all necessary steps as soon as reasonably practicable
to comply with the regulations or operating procedures of any recognised
clearing or settlement system used by the On-Loan Facility Agent for that
purpose.

 

  (d) Nothing in this Deed or the On-Loan Finance Documents shall oblige the
On-Loan Facility Agent to carry out any “know your customer” or other checks in
relation to any person on behalf of Nowdo Limited, any Senior Finance Party or
any other person and each Party confirms to the On-Loan Facility Agent that it
is solely responsible for any such checks it is required to carry out and that
it may not rely on any statement in relation to such checks made by the On-Loan
Facility Agent.

 

  (e) The On-Loan Facility Agent will not be liable for any action taken by it
under or in connection with any Finance Document, unless directly caused by its
gross negligence or wilful misconduct and the liability of the On-Loan Facility
Agent under this Agreement is limited to actual pecuniary damages directly
resulting from wilful misconduct or gross negligence on the part of the On-Loan
Facility Agent.

 

42



--------------------------------------------------------------------------------

       In no event shall the On-Loan Facility Agent be liable for any special,
indirect, consequential or punitive damages arising from its performance of the
Finance Documents, and the other Parties hereto waive and release any claim
against the On-Loan Facility Agent for any such damages, whether or not accrued
and whether or not such claim is known or suspected to exist.

 

20.9 Lenders’ indemnity to the On-Loan Facility Agent and Counter-Indemnity

 

  (a) To the extent that a member of the Group does not do so on written demand
or is not obliged to do so, each Secured Party (other than the Security Agent)
hereby jointly and severally agrees to indemnify the On-Loan Facility Agent on
written demand against any action, charge, claim, cost, damage, demand, expense
(including legal fees), liability, loss or proceeding which may be brought, made
or preferred against or suffered, sustained or incurred by the On-Loan Facility
Agent in complying with any instructions from any of the Finance Parties or
otherwise sustained or incurred by the On-Loan Facility Agent in connection with
this Deed or any On-Loan Finance Document or its rights, powers, authorities,
discretions, duties, obligations and responsibilities under any such document
except to the extent that the liability or loss arises directly from the On-Loan
Facility Agent’s gross negligence or wilful misconduct.

 

  (b) To the extent that a Secured Party is required to indemnify the Security
Agent pursuant to paragraph (a) above as a result of any action which Nowdo
Limited is required to take but does not, Nowdo Limited agrees to indemnify each
such Secured Party within three Business Days’ of demand against any amount it
has paid to the Security Agent pursuant to paragraph (a) above.

 

20.10 Resignation of the On-Loan Facility Agent

 

  (a) Without prejudice to the Facility Agent Appointment Letter, the On-Loan
Facility Agent may resign and appoint one of its Affiliates acting through an
office in London as successor by giving notice to the Senior Agent and Nowdo
Limited.

 

  (b) Alternatively the On-Loan Facility Agent may resign by giving notice to
the Senior Agent and Nowdo Limited, in which case the Majority Senior Creditors
(after consultation with Nowdo Limited) may appoint a successor On-Loan Facility
Agent.

 

  (c) Upon the appointment of a successor (and the acceptance by such successor
of such appointment), the retiring On-Loan Facility Agent shall be discharged
from any further obligation in respect of the On-Loan Finance Documents but
shall remain entitled to the benefit of this Clause 20. Its successor and each
of the other Parties shall have the same rights and obligations amongst
themselves as they would have had if such successor had been an original Party.

 

  (d) After consultation with Nowdo Limited, the Majority Senior Creditors may,
by notice to the On-Loan Facility Agent, require it to resign in accordance with
paragraph (b) above. In this event, the On-Loan Facility Agent shall resign in
accordance with paragraph (b) above.

 

43



--------------------------------------------------------------------------------

20.11 Confidentiality

 

  (a) In acting as agent under the On-Loan Finance Documents, the On-Loan
Facility Agent shall be regarded as acting through its agency division which
shall be treated as a separate entity from any other of its divisions or
departments.

 

  (b) If information is received by another division or department of the
On-Loan Facility Agent, it may be treated as confidential to that division or
department and the On-Loan Facility Agent shall not be deemed to have notice of
it.

 

  (c) Notwithstanding any other provision of any Senior Finance Document to the
contrary or the On-Loan Finance Documents, the On-Loan Facility Agent is not
obliged to disclose to any other person (i) any confidential information or
(ii) any other information if the disclosure would or might in its reasonable
opinion constitute a breach of any law or a breach of a fiduciary duty.

 

20.12 Credit appraisal by the Lenders, Issuing Bank and Ancillary Lenders

 

  (a) Without affecting the responsibility of any Obligor or On-Loan Obligor for
information supplied by it or on its behalf in connection with any Senior
Finance Document or On-Loan Finance Document, Nowdo Limited and each Finance
Party, Issuing Bank and Ancillary Lender confirms to the On-Loan Facility Agent,
the Issuing Bank and each Ancillary Lender that it has been, and will continue
to be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with any Senior
Finance Document or On-Loan Finance Document including but not limited to:

 

  (i) the financial condition, status and nature of each member of the Group;

 

  (ii) the legality, validity, effectiveness, adequacy or enforceability of any
Senior Finance Document and the Transaction Security and On-Loan Finance
Document and any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Senior Finance
Document or the Transaction Security or any On-Loan Finance Document;

 

  (iii) whether that Secured Party or Nowdo Limited has recourse, and the nature
and extent of that recourse, against any Party or any other member of the Group
or any of such Party’s or member’s respective assets under or in connection with
any Senior Finance Document, the Transaction Security, any On-Loan Finance
Document, the transactions contemplated by any or all thereof or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any or all thereof;

 

44



--------------------------------------------------------------------------------

  (iv) the adequacy, accuracy and/or completeness of the Information Memorandum,
the Reports and any other information provided by the On-Loan Facility Agent,
any Party or by any other person under or in connection with any Senior Finance
Document or On-Loan Finance Documents, the transactions contemplated by the
Senior Finance Documents, the On-Loan Finance Documents or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any thereof; and

 

  (v) the right or title of any person in or to, or the value or sufficiency of
any part of the Charged Property (as defined in the Senior Facilities
Agreement), the priority of any of the Transaction Security or the existence of
any Security affecting such Charged Property.

 

20.13 On-Loan Facility Agent’s management time

Any cost reimbursement or indemnity amount payable to the On-Loan Facility Agent
under this Deed or the On-Loan Facility Agreement in connection with or
following the occurrence of a Senior Default or a Senior Default (as defined in
the On-Loan Facility Agreement) shall include the cost of utilising the On-Loan
Facility Agent’s management time or other resources and will be calculated on
the basis of such reasonable daily or hourly rates as the On-Loan Facility Agent
may notify to Nowdo Limited and the Agents, and is in addition to any fee paid
or payable to the On-Loan Facility Agent under the On-Loan Facility Agreement.

 

20.14 Deduction from amounts payable by the On-Loan Facility Agent

If any Party owes an amount to the On-Loan Facility Agent under the On-Loan
Finance Documents or this Deed the On-Loan Facility Agent may, after giving
notice to that Party, deduct an amount not exceeding that amount from any
payment to that Party which the On-Loan Facility Agent would otherwise be
obliged to make under the On-Loan Finance Documents and apply the amount
deducted in or towards satisfaction of the amount owed. For the purposes of the
On-Loan Finance Documents that Party shall be regarded as having received any
amount so deducted.

 

21. CHANGES TO THE PARTIES

 

21.1 Binding Nature

This Deed shall be binding on and enure to the benefit of each Party, its
successors and assigns.

 

21.2 No Assignment by Obligors

None of the rights, benefits and obligations of the Obligors hereunder shall be
capable of being assigned or transferred and each Obligor undertakes that it
will not seek to assign or transfer any of its rights, benefits or obligations
hereunder.

 

45



--------------------------------------------------------------------------------

21.3 Further Subsidiaries as Parties

If any member of the Group:

 

  (a) borrows, guarantees, grants Security for or otherwise becomes liable for
any Liabilities; or

 

  (b) in relation to a member of the Target Group only, becomes a creditor in
respect of any Intragroup Liabilities in a principal amount exceeding
US$2,500,000, or is or becomes a member of any group of such companies that are
creditors in respect of Intragroup Liabilities in an aggregate principal amount
exceeding US$5,000,000,

or if any other person becomes a creditor of any Subordinated Liabilities, the
Company will procure that such member of the Group or Subordinated Creditor (as
the case may be) will promptly become a party hereto as an Obligor, an
Intragroup Debtor and/or an Intragroup Creditor (as the case may be) by the
completion, execution of and delivery to the Senior Agent, in the case of an
Obligor and/or Intragroup Debtor, an Obligor Deed of Accession and/or by the
effect of such member of the Group acceding to the Senior Facilities Agreement
pursuant to Clause 31 (Changes to the Obligors) of the Senior Facilities
Agreement and/or in the case of an Intragroup Creditor, a Creditor Deed of
Accession and the Parties hereto confirm that accession to this Deed may result
from such accession to the Senior Facilities Agreement to the extent provided
therein.

 

21.4 New Finance Parties

 

  (a) The Parties agree that none of the Finance Parties will assign or transfer
to any person the whole or any part of their rights or obligations in respect of
any of the Liabilities unless the assignee or transferee previously or
simultaneously agrees with the other parties hereto to be bound by the
provisions of this Deed as if it were an original party hereto, as a Senior
Finance Party by the execution of and delivery to the Senior Agent of the
appropriate form of Creditor Deed of Accession (with a copy to the Security
Agent).

 

  (b) The Parties confirm that any transferee or assignee of any Finance Party
who complies with the provisions of paragraph (a) above shall be entitled to the
benefit of the provisions contained herein as if it had originally been a party
hereto.

 

21.5 New Parties

Each Party (including parties subsequently becoming bound by this Deed)
irrevocably authorises the Senior Agent to execute on its behalf the appropriate
form of deed of accession so as to make such person a party to this Deed and to
effect such amendments to the form of deed of accession as may, in the
reasonable opinion of the Senior Agent, be necessary for such purpose, provided
that any such amendment in any deed of accession which would materially and
adversely affect any right, or impose or vary any material obligation, of any of
the Parties shall be subject to the provisions of Clause 23 (Amendments and
Waivers).

 

46



--------------------------------------------------------------------------------

21.6 Resignation or Removal of the Agents

None of the Agents may resign or be removed except as specified in the
applicable Senior Finance Document and only if a replacement Agent agrees to
become the replacement agent under this Deed by the execution of a Creditor Deed
of Accession.

 

22. NOTICES

 

22.1 Communication of Notices

Each communication to be made hereunder shall be made in writing and unless
otherwise provided shall be made by fax or letter.

 

22.2 Delivery of Notices

Any communication or document to be made or delivered by one person to another
pursuant to this Deed shall (unless that other person has by 15 days’ prior
written notice to each of the Agents specified another address) be made or
delivered to that other person at the address specified with that person’s
signature to this Deed or, in the case of any person becoming party hereto after
the date hereof in the relevant deed of accession or other relevant document
executed by it and shall be deemed to have been made or delivered when
dispatched (in the case of any communication made by fax) or (in the case of any
communication made by letter) when left at that address or (as the case may be)
five days after being deposited in the post, postage prepaid, in an envelope
addressed to it at that address provided that any communication or document to
be made or delivered to an Agent shall be effective only when received by that
Agent and then only if the same is expressly marked for the attention of the
department or officer identified with the signature below (or such other
department or officer as the Senior Agent shall from time to time specify for
this purpose).

 

23. AMENDMENTS AND WAIVERS

 

23.1 Amendments

Subject to Clause 23.2 (Technical Amendments), the Senior Agent at the
applicable time may, from time to time, agree to amend this Deed and any
amendments so made by the Senior Agent shall be binding on all the Parties
provided that any amendment which would in the reasonable opinion of the Senior
Agent:

 

  (a) materially and adversely affect any right of any of the Finance Parties
may not be made without the prior written consent of the Majority Senior
Creditors;

 

  (b) impose or vary any obligation of any of the Finance Parties may not be
made without the prior written consent of the Majority Senior Creditors; or

 

  (c) materially and adversely affect any right, or impose or vary any
obligation, of any other Party may not be made without the consent of that
Party.

 

23.2 Technical Amendments

Notwithstanding Clause 23.1 (Amendments), the Senior Agent with the consent of
the Obligor’s Agent (as defined in the Senior Facilities Agreement (such consent
not to

 

47



--------------------------------------------------------------------------------

 

be unreasonably withheld or delayed, and to be deemed given if no reply is
received within 5 Business Days)) may determine administrative matters and make
technical amendments arising out of a manifest error on the face of this Deed,
where such amendments would in the opinion of the Senior Agent not prejudice or
otherwise be adverse to the position of the Finance Parties or the Intragroup
Creditors (as the case may be), without reference to the Finance Parties or the
Intragroup Creditors.

 

23.3 Amendments to Transaction Security Documents

 

  (a) Subject to paragraph (c) below, any provision of a Security Document may
be amended or waived by the written agreement of the relevant Obligor(s) and the
Security Agent (acting pursuant to paragraph (b) below).

 

  (b) In agreeing to amend or waive the provisions of any Security Document, the
Security Agent shall act in accordance with the instructions of the Senior Agent
(who in turn shall take instructions from the Senior Lenders affected thereby),
if within the circumstances envisaged by Clause 40.2 (Exceptions) of the Senior
Facilities Agreement.

 

  (c) Any amendment or a waiver under or pursuant to this Deed that affects the
rights and benefits of a single Class (as defined below) of the Finance Parties
(and not all the Finance Parties in a like or similar manner), shall (in
addition to the requirements of paragraph (b) above) require the written consent
of the Majority Creditors of such affected Class.

 

  (d) For the purposes of paragraph (c) above:

 

  (i) “Class” means each of the Senior Lenders or the Hedge Providers; and

 

  (ii)

“Majority Creditors” means, in relation to the Senior Lenders, Senior Lenders
holding in aggregate more than 66 2/3% of the Senior Liabilities (excluding the
Hedging Liabilities) and in relation to the Hedge Providers, Hedge Providers
holding in aggregate more than 66 2/3% of the Hedging Liabilities.

 

23.4 Amended Deed

If any amendment is made to this Deed, the Senior Agent shall provide a copy of
any such amendment (clearly showing the amendments made) to each of the Parties
hereto.

 

23.5 Waivers

If a Finance Party amends, or gives a consent or waives a right pursuant or in
relation to the provisions of the Senior Finance Documents, such amendment,
consent or waiver, if given in accordance with the Senior Finance Documents and
the other terms of this Deed, shall automatically operate as an amendment,
consent or waiver given pursuant to the provisions of the Subordinated
Documents. Nothing in this Clause 23.5 will operate to waive, reduce, discharge
or extend the due date for payment of or reschedule any of the Intragroup
Liabilities.

 

48



--------------------------------------------------------------------------------

23.6 Termination

This Deed shall terminate upon the Final Discharge Date.

 

24. ENGLISH LANGUAGE

Each communication and document made or delivered by one person to another
pursuant to this Deed shall be in the English language or accompanied by a
translation thereof into English certified (by an officer of the person making
or delivering the same) as being a true and accurate translation thereof.

 

25. PARTIAL INVALIDITY

If at any time any provision hereof is or becomes illegal, invalid or
unenforceable, or the Security or any part thereof is or becomes ineffective, in
any respect under the Law of any jurisdiction, such illegality, invalidity,
unenforceability or ineffectiveness shall not affect or impair the legality,
validity or enforceability of the remaining provisions hereof, the effectiveness
in any other respect of such Security or such part thereof or the legality,
validity or enforceability of such provision or the effectiveness of such
Security of such part thereof under the law of any other jurisdiction.

 

26. THIRD PARTY RIGHTS

 

  (a) Except as expressly provided to the contrary in this Deed, a person who is
not a party to this Deed shall have no rights to enforce any of the terms or
provisions of this Deed other than those it would have had if the Contracts
(Rights of Third Parties) Act 1999 had not come into force.

 

  (b) The consent of any person who is not a party to this Deed is not required
to rescind or vary this Deed at any time.

 

27. COUNTERPARTS

This Deed may be executed in any number of counterparts and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.

 

28. GOVERNING LAW

This Deed is governed by, and shall be construed in accordance with, English
Law.

 

29. JURISDICTION

 

29.1 Arbitration

Subject to Clause 4.8(a)(iii) (Impaired recovery in relation to a Hedging
Agreement), Clause 29.3 (Security Agent’s Option), 29.4 (Court of England), 29.5
(Waiver of Objection) and 29.7 (Proceedings in Other Jurisdictions), the parties
to this Deed agree that any dispute, controversy or claim (a “Dispute”) arising
out of or in connection with this Deed (including a dispute regarding the
existence, validity or termination of this Deed or the consequences of its
nullity) shall be referred to and finally resolved by arbitration under the
Rules of the LCIA (the “Rules”). Save as provided in Clause 29.3 (Security
Agent’s Option), the parties exclude the jurisdiction of the Courts under
Sections 45 and 69 of the Arbitration Act 1996.

 

49



--------------------------------------------------------------------------------

29.2 Arbitral Tribunal

The arbitral tribunal shall consist of three arbitrators, one of whom shall be
nominated by the Claimant(s), one of whom shall be nominated by the
Respondent(s) and the third of whom, who shall act as Chairman, shall be
nominated by the two party-nominated arbitrators. The parties may nominate and
the LCIA may appoint arbitrators from among the nationals of any country,
whether or not a party is a national of that country. The seat of arbitration
shall be London, England. The language of the arbitration shall be English.

 

29.3 Security Agent’s Option

At any time before any Finance Party has nominated an arbitrator to resolve any
Dispute or Disputes pursuant to Clause 29.1 (Arbitration), the Senior Agent may
elect by notice in writing to the Company that such Dispute(s) be heard by the
courts of England or by any other court of competent jurisdiction, as more
particularly described in Clause 29.4 (Courts of England) and 29.7 (Proceedings
in Other Jurisdictions). If the Senior Agent gives such notice, the Dispute(s)
to which such notice refers shall be determined in accordance with 29.4 (Courts
of England).

 

29.4 Courts of England

Each of the Parties other than the Finance Parties irrevocably agrees for the
benefit of each of the Finance Parties that if the Security Agent gives notice
pursuant to Clause 29.3 (Security Agent’s Option), the courts of England shall
have exclusive jurisdiction to hear and determine any suit, action or
proceedings (“Proceedings” ), and to settle any Disputes, which may arise out of
or in connection with this Deed and, for such purposes, irrevocably submits to
the jurisdiction of such courts.

 

29.5 Waiver of Objection

Each of the Parties other than the Finance Parties irrevocably waives any
objection which it might now or hereafter have to Proceedings being brought or
Disputes settled in the courts of England and agrees not to claim that any such
court is an inconvenient or inappropriate forum.

 

29.6 Service of Process

Each of the Parties (other than the Finance Parties) not incorporated in England
agrees that the process by which any Proceedings are begun may be served on Lion
Capital LLP at its address for the time being, presently at 21 Grosvenor Square,
London SW1X 7HF. If any appointment mentioned in this Clause 29.6 ceases to be
effective in respect of a Party, the relevant Party shall immediately appoint a
further person in England to accept service of process on its behalf in England
on terms acceptable to the Senior Agent and, failing such appointment within 15
days, the Senior Agent shall be entitled to appoint such person by notice to the
relevant Party. Nothing contained herein shall affect the right to serve process
in any other manner permitted by Law.

 

50



--------------------------------------------------------------------------------

29.7 Proceedings in Other Jurisdictions

The submissions to the jurisdiction of the courts of England shall not (and
shall not be construed so as to) limit the right of the Finance Parties or any
of them to take Proceedings against any of the Parties in any other court of
competent jurisdiction nor shall the taking of Proceedings in any one or more
jurisdictions preclude the taking of Proceedings in any other jurisdiction
(whether concurrently or not) if and to the extent permitted by applicable Law.

 

29.8 General Consent

Each of the Parties hereby consents generally in respect of any Proceedings to
the giving of any relief or the issue of any process in connection with such
Proceedings including the making, enforcement or execution against any property
whatsoever (irrespective of its use or intended use) of any order or judgment
which may be made or given in such Proceedings.

 

29.9 Waiver of Immunity

To the extent that any Party other than a Finance Party may in any jurisdiction
claim for itself or its assets immunity from suit, execution, attachment
(whether in aid of execution, before judgment or otherwise) or other legal
process and to the extent that in any such jurisdiction there may be attributed
to itself or its assets such immunity (whether or not claimed), such Party
hereby irrevocably agrees not to claim and hereby irrevocably waives such
immunity to the full extent permitted by the laws of such jurisdiction.

IN WITNESS whereof this Deed has been executed and delivered as a deed by the
Parties on the day and year first above written.

 

51



--------------------------------------------------------------------------------

SCHEDULE 1

THE ORIGINAL PARTIES

Part 1

The Original Senior Lenders

Goldman Sachs Credit Partners L.P.

Bank Austria Creditanstalt AG

ING Bank N.V., Dublin Branch

Raiffeisen Zentralbank Österreich AG

Part 2

The Original Issuing Bank

as described in the Accession Deed

Part 3

The Original Obligors

Pasalba Ltd

Nowdo Limited

ZAO Russian Alcohol Group

ZAO Distillery Topaz

OOO Pervy Kupazhny Zavod

OOO Bravo Premium

OOO The Trading House Russian Alcohol

ZAO Sibirsky LVZ

Latchey Limited

Part 4

The Original Senior Obligors

 

52



--------------------------------------------------------------------------------

Original Senior Obligors

 

Name

   Place of incorporation    Registered Number

Pasalba Ltd

   Cyprus    HE 202291

Nowdo Limited

   Cyprus    HE 209795

Latchey Limited

   Cyprus    HE 210957

Part 5

Original Intragroup Creditors

 

Name

   Place of incorporation    Registered Number

Lion/Rally Lux 3 s.à. r.l.

   Luxembourg    B 139054

Pasalba Ltd

   Cyprus    HE 202291

Nowdo Limited

   Cyprus    HE 209795

Part 6

The Original Intragroup Debtors

 

Name

   Place of incorporation    Registered Number

Pasalba Ltd

   Cyprus    HE 202291

Latchey Limited

   Cyprus    HE 210957

ZAO Distillery Topaz

   Russia    1025004907916

OOO Bravo Premium

   Russia    1027804850303

OOO The Trading House Russian Alcohol

   Russia    1047796690611

OOO Pervy Kupazhny Zavod

   Russia    1047101123630

ZAO Sibirsky LVZ

   Russia    1075475004087

ZAO Russian Alcohol Group

   Russia    1037705023190

 

53



--------------------------------------------------------------------------------

Part 7

The Original Shareholder Creditor

 

Name

   Place of incorporation    Registered Number

Lion/Rally Lux 2 s.à. r.l.

   Luxembourg    B 139055

Part 8

The Original Hedge Provider

The company identified in the Accession Deed as the Original Hedge Provider
under this Deed.

 

54



--------------------------------------------------------------------------------

SCHEDULE 2

FORM OF CREDITOR DEED OF ACCESSION

THIS DEED is made on [—]

BETWEEN:

 

(1) [—] (the “New Senior Lender/Hedge Provider/Issuing Bank/Intragroup
Creditor/Security Agent]”); and

 

(2) [—] in its capacity as Senior Agent under the Intercreditor Deed (as defined
below).

RECITALS:

 

(A) This Deed is supplemental to an intercreditor deed dated [—] 2008 and made
between [—](the “Intercreditor Deed”).

 

(B) This Deed has been entered into to record the accession [name of new Senior
Lender/Hedge Provider/Issuing Bank/Intragroup Creditor/Security Agent] as
[a][Senior] Lender/Hedge Provider/Issuing Bank/Intragroup Creditor/Security
Agent] to the Intercreditor Deed.

IT IS AGREED as follows:

 

1. DEFINITIONS

Words and expressions defined in the Intercreditor Deed have the same meanings
when used in this Deed.

 

2. ACCESSION OF NEW FINANCE PARTY

 

2.1 The New Senior Lender/Hedge Provider/Issuing Bank/Intragroup
Creditor/Security Agent] hereby agrees [with each other person who is or who
becomes a party to the Intercreditor Deed in accordance with the terms thereof]
that with effect from the date hereof, it shall comply with and be bound by the
terms of the Intercreditor Deed as if it had originally been a Party as a Senior
Lender/Hedge Provider/Issuing Bank/Intragroup Creditor/Security Agent] [and a
Finance Party].

 

2.2 The New Senior Lender/Hedge Provider/Issuing Bank/Intragroup
Creditor/Security Agent] confirms that its address for notices for the purposes
of Clause 22 (Notices) of the Intercreditor Deed is as follows:

Address:          [—]

Facsimile:         [—]

Attention of:   [—]

[and that it has appointed [•] and [•] as its process agent for the purpose of
service of process pursuant to Clause 29.6 (Service of Process) of the
Intercreditor Deed].

 

55



--------------------------------------------------------------------------------

2.3 [The Senior Agent for itself and the other parties to the Intercreditor Deed
other than the New Senior Lender/Hedge Provider/Issuing Bank/Intragroup
Creditor/Security Agent] confirms the acceptance of the New Senior Lender/Hedge
Provider/Issuing Bank/Intragroup Creditor/Security Agent] as a Senior
Lender/Hedge Provider/Issuing Bank/Intragroup Creditor/Security Agent] and a
Finance Party for the purposes of the Intercreditor Deed.

 

3. COUNTERPARTS

This Deed may be executed in counterparts and both of those counterparts taken
together shall be deemed to constitute one and the same instrument.

 

4. GOVERNING LAW

This Deed (and any dispute, controversy, proceedings or claim of whatever nature
arising out of or in any way relating to this deed) shall be governed by and
construed in accordance with English law.

IN WITNESS whereof this Deed has been duly executed and delivered as a Deed on
the date first above written.

THE NEW SENIOR LENDER/HEDGE PROVIDER/ISSUING BANK/INTRAGROUP CREDITOR/SECURITY
AGENT]

 

EXECUTED as a DEED by

 

)

[Name]

 

)

acting by [a director and its

 

)

secretary/two directors]

 

)

Director                                 

 

Director/Secretary                                 

THE SENIOR AGENT  

EXECUTED as a DEED by

 

)

[    ]

 

)

 

 

Director:

 

 

 

Director/Secretary:

 

 

56



--------------------------------------------------------------------------------

SCHEDULE 3

FORM OF OBLIGOR DEED OF ACCESSION

THIS DEED is made on [—]

BETWEEN:

 

(1) [—] (the “New Obligor”); and

 

(2) [—] in its capacity as Senior Agent under the Intercreditor Deed (as defined
below).

RECITALS:

 

(A) This Deed is supplemental to an intercreditor deed dated [—] 2008 and made
between, [—] (the “Intercreditor Deed”).

 

(B) This Deed has been entered into to record the accession of the New Obligor
as [a/an] [Senior Borrower/Guarantor/Intragroup Debtor] under the Intercreditor
Deed.

IT IS AGREED as follows:

 

1. DEFINITIONS

Words and expressions defined in the Intercreditor Deed have the same meanings
when used in this Deed.

 

2. ACCESSION OF NEW OBLIGOR

 

2.1 The New Obligor hereby agrees [with each other person who is or who becomes
a party to the Intercreditor Deed in accordance with the terms thereof] that
with effect from the date hereof, it shall be bound by the terms of the
Intercreditor Deed as if it had originally been a Party as [a/an] [Senior
Borrower/Guarantor/Intragroup Debtor].

 

2.2 The New Obligor confirms that its address for notices for the purposes of
Clause 22 (Notices) of the Intercreditor Deed is as follows:

Address:          [—]

Facsimile:         [—]

Attention of:   [—]

 

2.3 The New Obligor confirms that it has appointed [—] of [—] as its process
agent for the purposes of service of process pursuant to Clause 29.6 (Service of
Process) of the Intercreditor Deed.

 

2.4 By its signature below the Senior Agent confirms its acceptance of the New
Obligor as [a/an] [Senior Borrower/Borrower/Guarantor/Intragroup Debtor] for the
purposes of the Intercreditor Deed.

 

57



--------------------------------------------------------------------------------

3. COUNTERPARTS

This Deed may be executed in counterparts and both of those counterparts taken
together shall be deemed to constitute one and the same instrument.

 

4. GOVERNING LAW

This Deed (and any dispute, controversy, proceedings or claim of whatever nature
arising out of or in any way relating to this Deed) shall be governed by and
construed in accordance with English law.

IN WITNESS whereof this Deed has been duly executed and delivered as a Deed on
the date first above written.

 

THE NEW OBLIGOR  

EXECUTED as a DEED by1

 

)

[Name of New Obligor]

 

)

acting by [a director and its

 

)

secretary/two directors]

 

)

Director                                                              

Director/Secretary                                              

THE SENIOR AGENT  

EXECUTED as a DEED by

 

)

[    ]

 

)

 

 

Director:

 

 

 

Director/Secretary:

 

 

 

1

Amend execution block as appropriate.

 

58



--------------------------------------------------------------------------------

SCHEDULE 4

SECURITY AGENT PROVISIONS

Part 1

Supplementary Security Agent Provisions

In this Schedule any reference to the Security Agent’s Rights is a reference to
the rights, powers, authorities, discretions, privileges and immunities
(a) which gratuitous trustees have or may have in England and (b) which (by way
of supplement to the Trustee Act 1925 and the Trustee Act 2000), are set out
below:

“Security Property” means all rights, interests, benefits and other property
which are or are intended to be the subject of the Transaction Security,
including without limitation:

 

(a) any rights, interests or other property and the proceeds thereof from time
to time assigned, transferred, mortgaged, charged, or pledged to or otherwise
vested in the Security Agent under, pursuant to or in connection with this Deed
or any Security Document to which the Security Agent is a party;

 

(b) any Security from time to time constituted by or pursuant to or evidenced by
any Security Document to which the Security Agent is a party;

 

(c) any representation, obligation, covenant, warranty or other contractual
provision in favour of the Security Agent (other than any made or granted solely
for its own benefit) made or granted in or pursuant to any of the Transaction
Security Documents to which the Security Agent is a party;

 

(d) any sum which is received or recovered by the Security Agent under, pursuant
to or in connection with any of the Senior Finance Documents or the exercise of
any of the Security Agent’s powers under or in connection therewith and which is
held by the Security Agent upon trust on the terms of this Deed or any Security
Document to which the Security Agent is a party; or

 

(e) all income and other sums at any time received or receivable by the Security
Agent in respect of the Security Property (or any part thereof).

 

1. The Security Agent may (without any responsibility for any resulting loss)
rely on:

 

  (a) any communication, certificate, legal opinion or other document believed
by it to be genuine and correct (whether obtained by, or addressed to, the
Security Agent and notwithstanding any limitation or cap on liability which such
communication, certificate, legal opinion or other document may be expressed to
be subject to);

 

  (b) any statement made by a director, officer, partner or employee of any
person regarding any matters which the Security Agent may assume (without the
need to further enquire) to be within that director’s, officer’s, partner’s or
employee’s knowledge or within his power to verify;

 

59



--------------------------------------------------------------------------------

  (c) a certificate signed by any one or more persons which, or each of which,
is believed by it to be a director or other duly authorised officer of the
relevant Party to the effect that any particular dealing, transaction, step or
thing is, in the opinion of the person so certifying, suitable or expedient or
as to any other fact or matter upon which the Security Agent may require to be
satisfied and shall not be responsible for any loss that may be occasioned by
its relying on any such certificate.

 

2. The Security Agent may obtain at the cost of the Obligors such legal or other
expert advice or services as it may consider necessary or desirable. The
Security Agent will not be liable to anyone where it has acted in good faith on
the opinion or advice of or any information obtained from any lawyer,
accountant, architect, engineer, surveyor, broker, consultant, valuer or other
expert (including any auditor), whether obtained by the Security Agent or
otherwise whether or not the expert’s liability in respect thereof is limited by
a monetary cap or otherwise and whether or not any such opinion, advice or
information contains some error or is not authentic.

 

3. Any opinion, advice or information on which the Security Agent relies or
intends to rely may be sent or communicated by letter, telex message, facsimile
transmission, telephone or any other means. The Security Agent shall not be
liable for acting on any opinion, advice or information which is so conveyed,
even if the opinion, advice or information contains some error or is not
authentic.

 

4. The Security Agent may retain for its own benefit, without liability to
account to any other person, any fee or other sum received by it for its own
account.

 

5. The Security Agent may accept deposits from, lend money to or provide
advisory or other services to or engage in any kind of banking or other business
with any Party or a subsidiary or associated company of any of them and may do
so without any obligation to account to or disclose any such arrangements to any
person.

 

6. The Security Agent may exercise any of its rights, powers and discretions and
perform any of its obligations under this Deed or any of the Transaction
Security Documents through its employees or through paid or unpaid agents, which
may be corporations, partnerships or individuals (whether or not lawyers or
other professional persons), and shall not be responsible for any misconduct or
omission on the part of, or be bound to supervise the proceedings or acts of,
any such employee or agent. Any such agent which is engaged in any profession or
business shall be entitled to charge and be paid all reasonable fees, expenses
and other charges for its services.

 

7. The Security Agent may at any time and from time to time delegate, whether by
power of attorney or otherwise, to any persons all or any of its rights, powers
and discretions and the rights, powers and discretions which are for the time
being exercisable by the Security Agent under any of the Transaction Security
Documents. Any such delegation may be made upon such terms and conditions
(including the power to sub-delegate with the consent of the Security Agent) as
the Security Agent may think fit. The Security Agent shall not be in any way
liable or responsible to any Party or any other person for any loss or damage
arising from any act, default, omission or misconduct on the part of any such
delegate or sub-delegate.

 

60



--------------------------------------------------------------------------------

8. Nothing in this Deed shall limit the ability of the Security Agent to
exercise any rights, powers and discretions it may have in its capacity as a
Secured Party.

 

9. The Security Agent may refrain from doing anything which would or might in
its opinion be contrary to any law of any jurisdiction or any directive or
regulation of any agency of any state or which would or might otherwise render
it liable to any person and may do anything which is, in its absolute
discretion, necessary to comply with any such Law, directive or regulation.

 

10. The Security Agent shall not be liable for any omission or defect in, or any
failure to preserve or perfect any or all of the Security including, without
limitation, any failure:

 

  (a) to obtain any licence, consent or other authority required for the
execution, delivery, validity, legality, adequacy, performance, enforceability
or admissibility in evidence of any Security Document;

 

  (b) to register or submit for registration any Security Document or other
document or any security created thereby, or to file or caused to be entered any
notice, caution or other entry, in any applicable register or with any
applicable agency or authority;

 

  (c) to require the deposit with it of any deed or document certifying,
evidencing or constituting the title of any Obligor to any or all of the
Security Property; or

 

  (d) to require any further assurances in relation to any of the Security.

 

11. The Security Agent shall accept without enquiry such evidence of title as
any Obligor may have to any or all of the Security Property and shall not be
liable for any failure or omission to ascertain or investigate the title of any
Obligor or any other person to any or all of the Security Property.

 

12. The Security Agent and every Receiver, delegate, sub-delegate, attorney,
agent or other person appointed under this Deed or any of the Transaction
Security Documents may indemnify itself out of the Security Property against all
proceedings, claims and demands which may be made or taken against it and all
costs, charges, damages, expenses and liabilities which it may suffer or incur
unless suffered or incurred by reason of its own gross negligence or wilful
misconduct.

 

13. The Security Agent may (without any obligation to insure and at the cost and
expense of the Obligors) place this Deed, any title deeds and other documents
certifying, evidencing or constituting the title to any of (i) the Security
Property, (ii) the Supplemental Security and/or (iii) the security created or
expressed to be created in favour of the Senior Borrower in any safe deposit,
safe or other receptacle selected by the Security Agent or with any bank,
financial institution or other company or lawyer or law firm believed by it to
be of good repute. The Security Agent may in its absolute discretion make any
such arrangements as it thinks fit for allowing any Obligor or its lawyers or
auditors or other advisers access to or possession of any such title deeds and
other documents. The Security Agent shall not be responsible for any loss which
may result arising out of any such deposit, access or possession.

 

61



--------------------------------------------------------------------------------

14. Pending appropriation and distribution under Clause 13 (Application of
Recoveries) and without responsibility for any loss or any reduction in return
which may result from its so doing, the Security Agent may (without an
obligation to do so) credit any sum received, recovered or held by it in respect
of the Security Property in such a suspense or other account as the Security
Agent thinks fit or invest or place on deposit such sum in the name of or under
the control of the Security Agent in any investment for the time being
authorised by English law for the investment by trustees of trust moneys or with
such bank or financial institution (including the Security Agent) as the
Security Agent may think fit. The Security Agent may (without an obligation to
do so) at any time in its absolute discretion vary, exchange, transfer or
transpose any such investments or deposits for or into other such investments or
deposits. Any investment made by the Security Agent may, at its discretion, be
made or retained in the name of a nominee.

 

15. The Security Agent shall not be obliged to monitor or enquire as to whether
or not a a Default or Senior Default has occurred and will not be deemed to have
knowledge of the occurrence of a Default or Senior Default unless it has actual
knowledge or express notice in writing thereof from the Senior Agent.

 

16. Neither the Security Agent nor any of its officers, employees or agents
makes, or shall at any time be deemed to make, any representation or warranty
(express or implied) as to or be responsible or liable to any person for:

 

  (a) the adequacy, accuracy or completeness of any representation, warranty,
statement or information contained in this Deed or any Security Document,
notice, report or other document, statement or information circulated, delivered
or made to any Secured Party whether orally or otherwise and whether before, on
or after the date of this Deed;

 

  (b) the execution, delivery, validity, legality, priority, ranking, adequacy,
performance, enforceability or admissibility in evidence of this Deed or any
Security Document or any other document referred to in (a) above or of any
Security created thereby or any obligations imposed thereby or assumed
thereunder; or

 

  (c) anything done or not done by it or any of them under or in connection with
this Deed or the Transaction Security Documents;

 

  (d) any losses to any person or any liability arising as a result of taking or
refraining from taking any action in relation to any of the Finance Documents or
the Transaction Security or otherwise, whether in accordance with an instruction
from the Senior Agent or otherwise;

 

  (e) the exercise of, or the failure to exercise, any judgment, discretion or
power given to it by or in connection with any of the Finance Documents, the
Transaction Security or any other agreement, arrangement or document entered
into, made or executed in anticipation of, pursuant to or in connection
therewith; or

 

62



--------------------------------------------------------------------------------

  (f) any shortfall which arises on the enforcement of the Transaction Security,
and each of the Secured Parties agrees that it will not take any proceedings or
assert or seek to assert against any officer, employee or agent of the Security
Agent any claim it might have against any of them in respect of the matters
referred to in this paragraph 16.

 

17. Where the disposal of any or all of the Security Property is permitted under
or consented to in accordance with any applicable Senior Finance Document, the
Security Agent shall release such Security Property from the Security to which
it is subject, but the Security Agent shall not be required to affect such
release if the Senior Agent instructs it not to do so on the basis that such
release will materially prejudice the interests of the Finance Parties or any of
them.

 

18. The Security Agent shall not have any duty to ensure that any payment or
other financial benefit in respect of any of the Security Property is duly and
punctually paid, received or collected as and when the same becomes due and
payable or to procure that the correct amounts (if any) are paid or received or
to ensure the taking up of any (or any offer of any) stocks, shares, rights,
moneys or other property paid, distributed, accrued or offered at any time by
way of interest, dividend, redemption, bonus, rights, preference, option,
warrant or otherwise on, or in respect of or in substitution for any of the
Security Property.

 

19. If instructed by the Senior Agent, the Security Agent shall concur with the
relevant Obligor and shall exercise its rights, powers and discretions in
accordance with Clause 23.3 (Amendments to Transaction Security Documents) in
making of any modification to a Security Document which (a) relates to
administrative matters or is a technical amendment arising out of a manifest
error and (b) would not in the Senior Agent’s opinion materially prejudice the
Finance Parties.

 

20. The Security Agent as between itself and the other Finance Parties hereto
shall have full power to determine all questions and doubts arising in relation
to any of the provisions of this Deed or any Security Document and any such
determination shall in the absence of manifest error, be conclusive and shall
bind the Security Agent and the other Finance Parties hereto.

 

21. Any consent given by the Security Agent for the purposes of this Deed may be
given on such terms and subject to such conditions (if any) as the Security
Agent may require.

 

22. If there is any conflict between the provisions of this Deed and any
Security Document with regard to instructions to or other matters affecting the
Security Agent, this Deed will prevail.

 

23. The Security Agent shall not (unless required by law or ordered so to do by
a court of competent jurisdiction) be required to (a) to disclose to any Secured
Party any credit or other information (other than information in the Security
Agent’s possession specifically concerning the Transaction Security Documents)
with respect to the financial condition or affairs of any member of the Group or
any of their related entities whether coming into its or any of its affiliates
possession before or on the entry into this Deed or at any time thereafter or
(b) to request any certificates or other documents from any member of the Group
unless specifically requested to do so by the Senior Agent in accordance with
this Deed or any of the Transaction Security Documents.

 

63



--------------------------------------------------------------------------------

24. Nothing contained in this Deed shall require the Security Agent to expend or
risk its own funds or otherwise incur any financial liability in the performance
of its duties or the exercise of any right, power, authority or discretion
hereunder if it has grounds for believing the repayment of such funds or
adequate indemnity against, or security for, such risk or liability is not
assured to it.

 

25. The Security Agent shall:

 

(a) act in accordance with any instructions given to it by the Senior Agent and
shall be entitled to assume that (i) any instructions received by it from the
Senior Agent are duly given by the Senior Agent itself or on behalf of the
requisite Lenders, (ii) all applicable conditions under the Finance Documents
for taking any action it is directed to take have been satisfied and
(iii) unless it has received actual written notice of their revocation, that any
instructions or directions given by the Senior Agent have not been revoked;

 

(b) be entitled to request instructions or clarification from the Senior Agent
as to whether, and in what manner, it should exercise or refrain from exercising
its rights, powers and discretions under this Deed and the Security Agent may
refrain from acting unless and until it has received such instructions or
clarification;

 

(c) be entitled to carry out all dealings with the Lenders and Subordinated
Creditors through the Senior Agent and may give to the Senior Agent any notice
or other communication required to be given by the Security Agent to the Lenders
or the Subordinated Creditors;

 

(d) not be under any obligations other than those which are specifically
provided for in the Finance Documents to which it is a party. The Parties
acknowledge and agree that the Security Agent’s duties under this Deed and the
other Finance Documents are solely mechanical and administrative in nature;

 

(e) not have or be deemed to have any duty, obligation or responsibility to, or
relationship of trust or agency with, any Obligor or Subordinated Creditor;

 

(f) not be obliged to take any action in relation to enforcing or perfecting any
charge over any shares in a company registered or incorporated with unlimited
liability.

 

26. The Security Agent shall not be under any obligation to insure any of the
Charged Property, to require any other person to maintain any insurance or to
verify any obligation to arrange or maintain insurance contained in the Finance
Documents. The Security Agent shall not be responsible for any loss which may be
suffered by any person as a result of the lack of or inadequacy of any such
insurance. Where the Security Agent is named on any insurance policy as an
insured party, it shall not be responsible for any loss which may be suffered by
reason of, directly or indirectly, its failure to notify the insurers of any
material fact relating to the risk assumed by such insurers or any other
information of any kind.

 

64



--------------------------------------------------------------------------------

27. In acting as trustee for the Secured Parties, the Security Agent shall be
regarded as acting through its trustee division which shall be treated as a
separate entity from any of its other divisions or departments and any
information received by any other division or department of the Security Agent
may be treated as confidential and shall not be regarded as having been given to
the Security Agent’s trustee division.

 

28. The Security Agent shall be under no obligation to segregate any funds or
monies received by it under this Deed and held in trust from other funds, unless
it is required to do so by law. In addition, the Security Agent shall be under
no obligation to pay or otherwise be liable for interest on funds or monies
received by it under this Deed, except as the Security Agent may agree in
writing.

 

29. The permissive rights of the Security Agent to take the actions permitted
under this Deed and the other Finance Documents shall not be construed as an
obligation or duty for the Security Agent to exercise those rights.

 

30. Notwithstanding any other provision in this Deed to the contrary, the
Security Agent shall not under any circumstance be liable for any punitive,
special or consequential loss or damage (however described) of any other Person,
even if advised of the possibility that such punitive, special or consequential
loss or damage may occur and regardless of whether the claim for loss or damage
is made in negligence, for breach of contract, breach of trust, breach of
fiduciary obligation or otherwise.

Part 2

Appointment and Retirement of Security Agents

 

1. The Security Agent shall, at any time and for any purpose or reason
whatsoever, have power to appoint any person to act either as a new or
additional security agent, or as co-security agent jointly with the Security
Agent, with (subject to the provisions of this Deed) such of the Security
Agent’s rights (including the right to reasonable remuneration and indemnity),
duties and obligations vested in the Security Agent by this Deed or any Security
Document as shall be conferred or imposed by the instrument of its appointment.
The Security Agent shall not be bound to supervise, or be in any way responsible
for any loss incurred by reason of any misconduct or default on the part of any
such co-security agent.

 

2. The Security Agent shall have power to remove any such new or additional
security agent or co-security agent for any reason whatsoever.

 

3. Whenever there shall be more than one security agent under this Deed any
reference to “Security Agent” shall be construed as a reference to those
trustees or such of them as the context requires.

 

4. Whenever there shall be more than two security agents under this Deed, the
majority of such security agents shall be competent to execute and exercise all
the duties, powers, authorities and discretions vested in the Security Agent by
this Deed, the Transaction Security Documents and general law.

 

5. A Security Agent may, save as provided below, retire at any time upon giving
not less than 30 days’ notice in writing to the Obligors’ Agent (as defined in
the Senior Facilities Agreement) and the Senior Agent without assigning any
reason therefor and without being responsible for the costs occasioned by such
retirement.

 

65



--------------------------------------------------------------------------------

6. The retirement of a sole security agent shall not take effect until (a) the
appointment of a successor security agent as a co-trustee has been made and
accepted by way of execution of a Creditor Deed of Accession; and (b) the Senior
Agent is satisfied that all things required to be done in order that the
Transaction Security Documents or replacements therefor shall provide for
perfected and enforceable security in favour of the successor Security Agent
have been done.

 

7. If such a notice of resignation has been given and, within 30 days after such
notice of resignation, no successor Security Agent shall have (a) been appointed
by the Finance Parties (after consultation with the Obligors’ Agent (as defined
in the Senior Facilities Agreement)) and (b) accepted such appointment, the
retiring Security Agent, after consultation with the Company and the Senior
Agent, shall have the right to appoint a successor Security Agent which shall be
a reputable and organisation which has experience in performing security agent
roles.

 

8. If a successor to the Security Agent is appointed under the provisions of
this Schedule above (and has accepted such appointment in the manner referred to
in paragraph 6 above), (i) the retiring Security Agent shall be discharged from
any further obligations under, but shall remain entitled to the benefits of,
this Deed and (ii) the successor security agent and each of the other Parties
shall have same rights and obligations amongst themselves as they would have had
if such successor had been an original party to this Deed.

 

66



--------------------------------------------------------------------------------

SIGNATURE PAGES

[to include addresses and details for notices]

 

EXECUTED and delivered as a Deed

 

)

by LION/RALLY LUX 3 S.A. R.L.

 

)

acting by

 

/s/ Paul Lamberts

 

Manager A

 

/s/ Johan Dejans

 

Manager B

 

Address: 9, rue Sainte Zithe, 3rd floor, L-2763 Luxembourg

Facsimile: + 352 268 901 69

Attention: Paul Lamberts

Email: paul.lamberts@atctrust.lu

Tel: + 352 268 90131

and to:

Lion Capital LLP

21 Grosvenor Square

London SW1X 7HF

Telefax: +44 (0)20 7201 2222

Attention: James Cocker

and to:

Weil, Gotshal & Manges

One South Place

London EC2M 2WG

Telefax: +44 (0)20 7903 0990

Attention: Michael Nicklin



--------------------------------------------------------------------------------

EXECUTED and delivered as a Deed

 

)

          /s/ Arjan Schaapman       /s/ Adriaan Coppens

by PASALBA LTD

 

)

          (Sgd)    

)

   

The company seal was affixed hereto in

 

)

   

the presence of

 

)

   

Address: 35 Theklas Lysioti Street, Eagle Star House, 5th Floor, P.C. 3030
Limassol, Cyprus

Facsimile: + 357 25 818 791

Attention: Arjan Schaapman

Email:

Tel:

and to:

Lion Capital LLP

21 Grosvenor Square

London SW1X 7HF

Telefax: +44 (0)20 7201 2222

Attention: James Cocker

and to:

Weil, Gotshal & Manges

One South Place

London EC2M 2WG

Telefax: +44 (0)20 7903 0990

Attention: Michael Nicklin



--------------------------------------------------------------------------------

EXECUTED and delivered as a Deed

 

)

          /s/ Arjan Schaapman    /s/ Adriaan Coppens

by NOWDO LIMITED

 

)

          (Sgd)     

)

    

The company seal was affixed hereto in

 

)

    

the presence of

 

)

    

Address: Theklas Lysioti 35, Eagle Star House, 5th floor, 3030 Limassol, Cyprus

Facsimile: + 357 25 818 791

Attention: Arjan Schaapman

Email:

Tel:

and to:

Lion Capital LLP

21 Grosvenor Square

London SW1X 7HF

Telefax: +44 (0)20 7201 2222

Attention: James Cocker

and to:

Weil, Gotshal & Manges

One South Place

London EC2M 2WG

Telefax: +44 (0)20 7903 0990

Attention: Michael Nicklin



--------------------------------------------------------------------------------

EXECUTED and delivered as a Deed

 

)

          /s/ Arjan Schaapman    /s/ Adriaan Coppens

by LATCHEY LIMITED

 

)

          (Sgd)     

)

    

The company seal was affixed hereto in

 

)

    

the presence of

 

)

    

Address: Theklas Lysioti 35, Eagle Star House, 5th floor, 3030 Limassol, Cyprus

Facsimile: + 357 25 818 791

Attention: Arjan Schaapman

Email:

Tel:

and to:

Lion Capital LLP

21 Grosvenor Square

London SW1X 7HF

Telefax: +44 (0)20 7201 2222

Attention: James Cocker

and to:

Weil, Gotshal & Manges

One South Place

London EC2M 2WG

Telefax: +44 (0)20 7903 0990

Attention: Michael Nicklin



--------------------------------------------------------------------------------

EXECUTED and delivered as a Deed

 

)

by ZAO RUSSIAN ALCOHOL GROUP

 

)

 

)

 

)

/s/ [Signature illegible]

 

(Sgd)

 

/s/ [Signature illegible]

 

Chief accountant

 

1, Eniseiskaya str., Moscow, 129344, Russian Federation

Seal



--------------------------------------------------------------------------------

EXECUTED and delivered as a Deed

 

)

by ZAO DISTILLERY TOPAZ

 

)

 

)

 

)

/s/ [Signature illegible]

 

(Sgd)

 

/s/ [Signature illegible]

 

Chief accountant

 

46, Oktyabrskaya str., Pushkino, Moscow region, 141200, Russia

Seal



--------------------------------------------------------------------------------

EXECUTED and delivered as a Deed 

 

)

by OOO BRAVO PREMIUM 

 

)

 

)

 

)

/s/ [Signature illegible]

 

(Sgd)

 

/s/ [Signature illegible]

 

Chief accountant

 

Liter A, 52/4, Kuznetsovskaya str., Saint-Petersburg, 196105, Russian Federation

Seal



--------------------------------------------------------------------------------

EXECUTED and delivered as a Deed

 

)

by OOO PERVY KUPAZHNY ZAVOD 

 

)

 

)

 

)

/s/ [Signature illegible]

 

(Sgd)

 

/s/ [Signature illegible]

 

Chief accountant

 

5, Nekrasova street, Tula, the Tula region, 300045, Russia

Seal



--------------------------------------------------------------------------------

EXECUTED and delivered as a Deed  

)

by OOO THE TRADING HOUSE  

)

RUSSIAN ALCOHOL  

)

 

)

/s/ [Signature illegible]

 

(Sgd)

 

/s/ [Signature illegible]

 

Chief accountant

 

3, Krasnayasosna str., Moscow, 129337, Russian Federation

Seal



--------------------------------------------------------------------------------

EXECUTED and delivered as a Deed

 

)

by ZAO SIBIRSKY LVZ

 

)

 

)

 

)

/s/ [Signature illegible]

 

(Sgd)

 

/s/ [Signature illegible]

 

Chief accountant

 

No 1, Koltsovo, Novosibirsk district, Novosibirsk region, 630559, Russian
Federation

Seal



--------------------------------------------------------------------------------

EXECUTED and delivered as a Deed

by RAIFFEISEN ZENTRALBANK ÖSTERREICH AG

 

)

)

     /s/ A. Fischer

acting by its authorised signatories

  )        )        )     

acting under the authority

  )      /s/ E. Winkler

of that company

  )     

Address:

      

Am Stadtpark 9

      

Vienna A-1030

      

Facsimile:         +43 1 71 707 1715

      

Attention:

      

Email:

      

Tel:

      



--------------------------------------------------------------------------------

EXECUTED and delivered as a Deed

   )   

by THE LAW DEBENTURE TRUST CORPORATION P.L.C. 

   )       )   

/s/ [Signature illegible]                

Director:

   )       )       )   

Director / Secretary:

   )   

/s/ [Signature illegible]                

   )       )   

acting under the authority

   )   

of that company

   )   

Address: Fifth Floor, 100 Wood Street, London EC2V 7EX, United Kingdom

 

Facsimile:    +44 20 7606 0643 Attention:    Te Manager, Commercial Trusts
Trust code:    99434

 



--------------------------------------------------------------------------------

EXECUTED and delivered as a Deed

   )   

by GOLDMAN SACHS CREDIT PARTNERS L.P.

   )   

/s/ [Signature illegible]                

acting by its authorised signatories

   )       )   

acting under the authority

   )   

of that company

   )   

Address:

85 Broad Street

New York

NY 10004

USA

Fax:

Attention:



--------------------------------------------------------------------------------

EXECUTED and delivered as a Deed    )    /s/ Peter Nachtnebel                
by BANK AUSTRIA CREDITANSTALT AG    )    acting by its authorised signatories   
)       )    acting under the authority    )    /s/ Andrea Leopold of that
company    )   

 

Address:    Schottengasse 6, 1010 Vienna, Austria Fax:    +43 50505 44209
Attention:    Hans-Jürgen Pendl



--------------------------------------------------------------------------------

EXECUTED and delivered as a Deed

   )   

by ING BANK N.V., DUBLIN BRANCH

   )    /s/ Maura Kenny                

acting by its authorised signatories

   )       )   

acting under the authority

   )    /s/ Aiden Neill                

of that company

   )   

Address: 49, St. Stephen’s Green, Dublin 2, Ireland

Fax: + 353 1 638 4050

Attention:



--------------------------------------------------------------------------------

THE ISSUING BANK

 

EXECUTED and delivered as a Deed

 

)

by

 

)

 

)

acting by its authorised signatories

 

)

acting under the authority

 

)

of that company

 

)

Address:

Fax:

Attention:



--------------------------------------------------------------------------------

EXECUTED and delivered as a Deed

 

)

by LION/RALLY LUX 2 S.A. R.L.

 

)

acting by

 

/s/ Paul Lamberts

 

Manager A

 

/s/ Johan Dejans

 

Manager B

 

 

Address:    9, rue Sainte Zithe, 3rd floor, L-2763 Luxembourg Fax:    + 352 268
901 69 Attention:    Paul Lamberts Email:    paul.lamberts@atctrust.lu Tel:    +
352 268 90131 and to: Lion Capital LLP 21 Grosvenor Square London SW1X 7HF
Telefax:    +44 (0)20 7201 2222 Attention:    James Cocker and to: Weil,
Gotshal & Manges One South Place London EC2M 2WG Telefax:    +44 (0)20 7903 0990
Attention:    Michael Nicklin



--------------------------------------------------------------------------------

EXECUTED and delivered as a Deed

 

)

by [GOLDMAN SACHS]

 

)

acting by its authorised signatories

 

)

 

)

 

)

acting under the authority

 

)

of that company

 

)

Address:

Fax:

Attention: